Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Deal CUSIP: 53700DAG8

Revolver CUSIP: 53700DAH6

Term CUSIP: 53700DAJ2

  

 

CREDIT AGREEMENT

Dated as of March 4, 2016 among

 

LITTELFUSE, INC.,
as the Company,

 

CERTAIN SUBSIDIARIES OF THE COMPANY IDENTIFIED HEREIN,

as the Designated Borrowers,

 

CERTAIN SUBSIDIARIES OF THE COMPANY IDENTIFIED HEREIN,

as the Guarantors,

 

BANK OF AMERICA, N.A.,
as Agent, Swing Line Lender and L/C Issuer

 

and

 

The Other Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

 

BMO Harris Bank, N.A.,
PNC Bank, National Association
and
Wells Fargo Bank, National Association,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

  

MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Bookrunner and Joint Lead Arranger

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arranger

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 
 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

 

 

    Page        

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1        

1.01 

  Defined Terms 1

1.02 

  Other Interpretive Provisions 25

1.03 

  Accounting Terms 25

1.04 

  Rounding 26

1.05 

  References to Agreements and Laws 26

1.06 

  Exchange Rates; Currency Equivalents 27

1.07 

  Additional Alternative Currencies 27

1.08 

  Change of Currency 28

1.09 

  Letter of Credit Amounts  28        

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

29        

2.01 

  Commitments 29

2.02 

  Borrowings, Conversions and Continuations of Loans 29

2.03 

  Letters of Credit 31

2.04 

  Swing Line Loans 40

2.05 

  Prepayments 43

2.06 

  Reduction or Termination of Commitments 44

2.07 

  Repayment and Amortization of Loans 44

2.08 

  Interest 45

2.09 

  Fees 46

2.10 

  Computation of Interest and Fees 46

2.11 

  Evidence of Debt 46

2.12 

  Payments Generally 47

2.13 

  Sharing of Payments 48

2.14 

  Expansion Option 49

2.15 

  Defaulting Lenders 50

2.16 

  Designated Borrowers 52        

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

54        

3.01 

  Taxes 54

3.02 

  Illegality 57

3.03 

  Inability to Determine Rates 58

3.04 

  Increased Costs; Reserves on Eurocurrency Rate Loans 59

3.05 

  Funding Losses 60

3.06 

  Matters Applicable to all Requests for Compensation 61

3.07 

  Survival 61

3.08 

  Mitigation Obligations; Replacement of Lenders 61        

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

62        

4.01 

  Conditions of Initial Credit Extension 62

4.02 

  Conditions to all Credit Extensions and Conversions and Continuations  63

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

64        

5.01 

  Existence, Qualification and Power; Compliance with Laws 64

5.02 

  Authorization; No Contravention 64

5.03 

  Governmental Authorization 64

5.04 

  Binding Effect 64

5.05 

  Financial Statements; No Material Adverse Effect 64

5.06 

  Litigation 65

5.07 

  No Default 65

5.08 

  Ownership of Property; Liens 65

5.09 

  Environmental Compliance 65

5.10 

  Insurance 65

5.11 

  Taxes 66

5.12 

  ERISA Compliance 66

5.13 

  Subsidiaries 66

5.14 

  Disclosure 66

5.15 

  Compliance with Laws 67 

5.16 

  Margin Regulations; Investment Company Act 67

5.17 

  Taxpayer Identification Number; Other Identifying Information 67

5.18 

  Intellectual Property; Licenses, Etc 67

5.19 

  OFAC  67        

ARTICLE VI. AFFIRMATIVE COVENANTS

68        

6.01 

  Financial Statements 68

6.02 

  Certificates; Other Information 68

6.03 

  Notices 70

6.04 

  Payment of Obligations 70

6.05 

  Preservation of Existence, Etc 70

6.06 

  Maintenance of Properties 71

6.07 

  Maintenance of Insurance 71

6.08 

  Compliance with Laws 71

6.09 

  Books and Records 71

6.10 

  Inspection Rights 71

6.11 

  Use of Proceeds 71

6.12 

  Guarantors 71        

ARTICLE VII. NEGATIVE COVENANTS

72        

7.01 

  Liens 72

7.02 

  Investments 73

7.03 

  Indebtedness 74

7.04 

  Fundamental Changes 75

7.05 

  Dispositions 75

7.06 

  Restricted Payments 76

7.07 

  Change in Nature of Business 76

7.08 

  Transactions with Affiliates 77

7.09 

  Burdensome Agreements 77

7.10 

  Margin Regulations 77

 

 

 
 

--------------------------------------------------------------------------------

 

 

7.11

  [Reserved] 77

7.12 

  Financial Covenants 77

7.13 

  Sanctions 77

7.14 

  Anti-Corruption Laws 77        

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

78        

8.01 

  Events of Default 78

8.02 

  Remedies Upon Event of Default 79

8.03 

  Application of Funds 80        

ARTICLE IX. AGENT

81        

9.01 

  Appointment and Authorization of the Agent 81

9.02 

  Rights as a Lender 81

9.03 

  Exculpatory Provisions 81

9.04 

  Reliance by the Agent 82

9.05 

  Delegation of Duties 82

9.06 

  Resignation of the Agent 82

9.07 

  Non-Reliance on the Agent and Other Lenders 84

9.09 

  Agent May File Proofs of Claim 84

9.10 

  Guaranty Matters 85        

ARTICLE X. MISCELLANEOUS

85        

10.01 

  Amendments, Etc 85

10.02 

  Notices; Effectiveness; Electronic Communication 87

10.03 

  No Waiver; Cumulative Remedies 89

10.04 

  Expenses; Indemnity; Damage Waiver 89

10.05 

  Payments Set Aside 91

10.06 

  Successors and Assigns 91

10.07 

  Treatment of Certain Information; Confidentiality 96

10.08 

  Right of Set off 97

10.09 

  Interest Rate Limitation 98

10.10 

  Counterparts; Integration; Effectiveness 98

10.11 

  Survival of Representations and Warranties 98

10.12 

  Severability 98

10.13 

  Replacement of Lenders 98

10.14 

  Governing Law; Jurisdiction; Etc 99

10.15 

  Waiver of Jury Trial 100

10.16 

  No Advisory or Fiduciary Responsibility 100        

10.17 USA PATRIOT Act Notice

101        

10.18 

  Time of the Essence 101

10.19 

  Judgment Currency 101

10.20 

  Electronic Execution of Assignments 101

10.21 

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions 102      
 

ARTICLE XI. GUARANTY

102        

11.01 

  The Guaranty 102

11.02 

  Obligations Unconditional  103

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

11.03

  Reinstatement 104

11.04

  Certain Additional Waivers 104

11.05

  Remedies 104

11.06

  Rights of Contribution 104

11.07

  Guarantee of Payment; Continuing Guarantee 105

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULES

         

2.01

  Commitments

2.03

  Existing Letters of Credit

5.13

  Subsidiaries

7.01

  Existing Liens

7.03

  Existing Indebtedness

10.02

  Addresses for Notices      

EXHIBITS

         

 

  Form of

A

  Loan Notice

B

  Swing Loan Notice

C-1

  Revolving Loan Note

C-2

  Term Loan Note

D

  Compliance Certificate

E

  Assignment and Assumption

F

  Joinder Agreement

G

  [Reserved]

H

  Increasing Lender Supplement

I

  Augmenting Lender Supplement

J

  Designated Borrower Request

K

  Designated Borrower Joinder Agreement

L

  Notice of Loan Prepayment

M

  U.S. Tax Compliance Certificate

  

 

 
 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 4, 2016, among
LITTELFUSE, INC., a Delaware corporation (the “Company”), certain Subsidiaries
of the Company party hereto pursuant to Section 2.16 (each a “Designated
Borrower” and, together with the Company, the “Borrowers” and, each a
“Borrower”), the Guarantors party hereto, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Agent, Swing Line Lender and L/C Issuer.

 

The Company has requested that the Lenders provide a revolving credit facility
and a term loan facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquired Business” means any Person or assets, as the case may be, acquired
through an Acquisition.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary before giving effect to such merger or consolidation,
provided that the Company or the Subsidiary is the surviving entity).

 

“Adjusted Eurocurrency Rate” has the meaning specified in Section 2.08(a).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affected Domestic Subsidiary” means any Domestic Subsidiary that is owned,
directly or indirectly, by a controlled foreign corporation within the meaning
of Section 957 of the Code (other than a Domestic Subsidiary that is treated as
a C-corporation for federal income tax purposes).

 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls, or is Controlled by or
is under common Control with, the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote 10% or more of the securities having ordinary voting power for the election
of directors, managing general partners or equivalent governing body of such
Person.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Agent” means Bank of America (including its branches and affiliates) in its
capacity as administrative agent under any of the Loan Documents, or any
successor Agent.

 

“Agent’s Office” means the Agent’s address and, as appropriate, account as
specified from time to time by the Agent to the Company and the Lenders.

 

“Agreed Currency” means Dollars and each Alternative Currency.

 

“Aggregate Revolving Commitments” means, at any time, the aggregate amount of
the Revolving Commitments of all Revolving Lenders at such time. The initial
amount of the Aggregate Revolving Commitments on the Closing Date is
$575,000,000.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Swiss Franc and each
other currency (other than Dollars) that is approved in accordance with Section
1.07.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $175,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Agent pursuant to Section 6.02(b):

 

Pricing Level

Consolidated Leverage
Ratio

Applicable Rate
for Commitment
Fee

Applicable Rate
for Eurocurrency
Rate Loans and
Letters of Credit

Applicable Rate
for Base Rate
Loans

1

<1.00:1

0.15%

1.00%

0.00%

2

>1.00:1 but <1.50:1

0.20%

1.25%

0.25%

3

>1.50:1 but <2.00:1

0.225%

1.50%

0.50%

4

>2.00:1 but <2.50:1

0.25%

1.75%

0.75%

5

>2.50:1

0.30%

2.00%

1.00%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective commencing on the 5th
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if no Compliance
Certificate is delivered when due in accordance with such Section, then Pricing
Level 5 shall apply commencing on the 5th Business Day following the date such
Compliance Certificate was required to have been delivered. The Applicable Rate
in effect from the Closing Date through the date which is the 5th Business Day
immediately following the date the Compliance Certificate is delivered (or
required to be delivered, as applicable) pursuant to Section 6.02(b) for the
Company’s fiscal quarter ending on or about March 31, 2016 shall be determined
based upon Pricing Level 3 (or, if such Compliance Certificate demonstrates that
Pricing Levels 4 or 5 should be applicable during such period, such other
Pricing Level shall be applicable).

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such Agreed
Currency as may be determined by the Agent or the L/C Issuer, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Agent.

 

“Attorney Costs” means and includes all reasonable, out-of-pocket fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended January 2, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Augmenting Lender” has the meaning specified in Section 2.14.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

 

 
3

--------------------------------------------------------------------------------

 

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.0%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Bookrunner” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole bookrunner and joint lead arranger.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Borrowing, a Term Loan Borrowing or a Swing Line
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office with respect to Obligations
denominated in Dollars is located and: (a) if such day relates to any interest
rate settings as to a Eurocurrency Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market; (b) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day; (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in a currency
other than Dollars or Euro, means any such day on which dealings in deposits in
the relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and (d) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the L/C Issuer or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations, cash or deposit account balances or, if the Agent
and the L/C Issuer shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Agent and the L/C Issuer.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and, taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

 

(b)     during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals: (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)     the Company fails to own, directly or indirectly, 100% of the Equity
Interests of each Designated Borrower.

 

“Closing Date” means March 4, 2016.

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means a Revolving Commitment and/or Term Loan Commitment, as the
context may require.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Capital Expenditures” means, as of the last day of any fiscal
quarter for any period, the capital expenditures of the Company and its
Subsidiaries for such period, as the same are (or would in accordance with GAAP
be) set forth in the consolidated statement of changes in financial position of
the Company and its Subsidiaries for such period.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
period, (iii) the amount of depreciation and amortization expense for such
period, (iv) other expenses (excluding depreciation and amortization) of the
Company and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period, (v) non-cash U.S.
Pension wind-up and settlement costs of $30,800,000 incurred during the quarter
ended September 26, 2015, (vi) reed switch manufacturing transfer costs for the
four consecutive fiscal quarter period ended December 31, 2016 in an aggregate
amount not to exceed $4,000,000, and (vii) expenses, including for professional
services, integration and restructuring, incurred by the Company in connection
with its acquisition of the TE Connectivity Circuit Protection Business between
the Closing Date and April 1, 2017, in an aggregate amount not to exceed
$20,000,000 and minus (b) all non-cash items increasing Consolidated Net Income
for such period.

 

 

 
6

--------------------------------------------------------------------------------

 

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary. Notwithstanding the foregoing, “Consolidated Funded
Indebtedness” shall exclude (i) any Indebtedness with respect to that certain
Loan Entrustment Agreement, dated as of November 17, 2014, by and among
Littelfuse Semiconductor (Wuxi) Co., Ltd., Bank of America, N.A., Shanghai
Branch, and Suzhou Littelfuse Ovs Co., Ltd., as amended, restated, supplement or
otherwise modified from time to time as well as any future Entrustment Loans
that are for economic purposes intercompany in nature and (ii) obligations in an
aggregate Dollar Equivalent amount not to exceed $10,000,000 evidenced by the UK
Pension Guaranty.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of the end of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the period of the four
consecutive fiscal quarters then ending to (b) Consolidated Interest Charges
paid or required to be paid during such period.

 

“Consolidated Leverage Ratio” means, as of the end of any fiscal quarter, the
ratio of (a) Consolidated Funded Indebtedness as of the end of such fiscal
quarter to (b) Consolidated EBITDA for the period of the four consecutive fiscal
quarters then ending.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

 

“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, Shareholders’ Equity of the
Company and its Subsidiaries on that date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

 

 

 
7

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Company in writing that such failure is the result of
such Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent, the L/C Issuer, the Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Company, the Agent,
the L/C Issuer or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Company, to confirm in writing to the Agent and the Company
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Company), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-in Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) as of the date established therefor by the Agent in
a written notice of such determination, which shall be delivered by the Agent to
the Company, the L/C Issuer, the Swing Line Lender and each other Lender
promptly following such determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Joinder Agreement” has the meaning specified in Section
2.16.

 

“Designated Borrower Request” has the meaning specified in Section 2.16.

 

“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $150,000,000. The Designated Borrower
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Lender” has the meaning set forth in Section 2.17.

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

 

 
9

--------------------------------------------------------------------------------

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)     for any Interest Period with respect to a Eurocurrency Rate Loan,

 

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which
rate is approved by the Agent, as published by Bloomberg (or such other
commercially available source providing such quotations as may be designated by
the Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; or

 

(ii) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency, the rate designated with respect to such Alternative Currency
at the time such Alternative Currency is approved by the Agent and the Lenders
pursuant to Section 1.07; and

 

 

 
10

--------------------------------------------------------------------------------

 

 

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate , at about 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits for a
term of one month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied as otherwise reasonably determined by the Agent and (ii)
if the Eurocurrency Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurocurrency Rate. Eurocurrency Rate Loans that
are Term Loans may be denominated only in Dollars. All Revolving Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to any Recipient, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 10.13), any U.S. federal withholding Tax resulting from any Law in
effect on the date such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding Tax pursuant to Section 3.01(a) and (d) any United States
Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning set forth in Section 4.01(a)(ix).

 

“Existing Letters of Credit” means the letters of credit described on Schedule
2.03 hereto, including all renewals, extensions and amendments thereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements implementing the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent.

 

 

 
11

--------------------------------------------------------------------------------

 

 

“Fee Letter” has the meaning specified in Section 2.09(b).

 

“Foreign Lender” means with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing)..

 

“Guarantors” means collectively, (i) with respect to all Obligations, the
Domestic Subsidiaries (present and future) of the Company, other than any
Affected Domestic Subsidiary and (ii) for purposes of Article XI with respect to
the Obligations of the Designated Borrowers, the Company.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the Agent on
behalf of the Lenders pursuant to Article XI.

 

 

 
12

--------------------------------------------------------------------------------

 

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Increasing Lender” has the meaning specified in Section 2.14.

 

“Incremental Term Loan” has the meaning specified in Section 2.14.

 

“Incremental Term Loan Amendment” has the meaning specified in Section 2.14.

 

“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)     all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)     net obligations of such Person under any Swap Contract;

 

(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

 

 
13

--------------------------------------------------------------------------------

 

 

(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)     capital leases and Synthetic Lease Obligations;

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)     all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be Swap Termination Value thereof as of such
date. The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

“Indemnified Liabilities” has the meaning specified in Section 10.04.

 

“Indemnified Taxes” means Taxes that are imposed on or with respect to any
payment made by or on account of any obligation of any Loan Parties under this
Agreement or any Loan Document other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

“Information” has the meaning specified in Section 10.08.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the applicable Borrower in its Loan Notice; provided that:

 

(a)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

 

 
14

--------------------------------------------------------------------------------

 

 

(b)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)     no Interest Period shall extend beyond the Maturity Date.

 

“Internal Restructuring” means, collectively, (a) (i) the Disposition of foreign
branches of Domestic Subsidiaries and foreign assets of Domestic Subsidiaries to
the Company or any Subsidiary of the Company (whether or not any such Subsidiary
is a Guarantor) and (ii) the establishment of additional U.S. or foreign
branches of Persons, in each case, as part of the implementation of
international tax planning by the Company and its Subsidiaries or (b) the
Disposition of Littelfuse SA de CV, Productos Electromecanicos BAC, S de RL de
CV, and Cole Hersee S de RL de CV that operate as maquiladoras (collectively,
the “Maquiladoras”), through which the Company performs manufacturing operations
in Piedras Negras, Coahuila, Mexico, as described in greater detail herein.
Pursuant to the Disposition described in (b), the Company will continue to own
substantially the same interests in the Maquiladoras, but through a number of
wholly-owned or more than 98%-owned Subsidiaries, including Littlelfuse Mexico
Manufacturing B.V., a Netherlands entity (the “Dutch Principal”). Ownership of
the remaining interest in each of the Maquiladoras will transfer from being held
by a current Subsidiary of the Company or officer of the Company to the Dutch
Principal. The Maquiladoras will perform services for a Mexican-registered
branch of the Dutch Principal.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 6.12 or any other documents as the Agent shall deem
appropriate for such purpose.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

 

 
15

--------------------------------------------------------------------------------

 

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn
Outstanding Amount of Letters of Credit at such time plus (b) the aggregate
Outstanding of all Unreimbursed Amounts. The L/C Exposure of any Lender at any
time shall be its Pro Rata Share of the total L/C Exposure at such time.

 

“L/C Issuer” means Bank of America (through itself or one of its designated
affiliates or branch offices) in its capacity as issuer of Letters of Credit
hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender. The term “Lender” shall include any
Designated Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Agent, which office may include any Affiliate of such Lender or any domestic or
foreign branch of such Lender or such Affiliate. Unless the context otherwise
requires each reference to a Lender shall include its applicable Lending Office.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

 

 
16

--------------------------------------------------------------------------------

 

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Aggregate Revolving Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Yen and Swiss Franc, in
each case as long as there is a published LIBOR rate with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Term Loan, an Incremental Term Loan or a
Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, the Fee Letter, each Issuer
Document, each Designated Borrower Joinder Agreement, and the Guaranty.

 

“Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a Term Loan
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.

 

“Loan Parties” means, collectively, each Borrower and each Person (other than
the Agent or any Lender) executing a Loan Document. The term Loan Party shall
include, without limitation, each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), condition (financial or otherwise) or prospects of the Company
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

“Maturity Date” means (a) with respect to the Aggregate Revolving Commitments,
the earlier of (i) March 4, 2021 and (ii) the date upon which the Aggregate
Revolving Commitments are terminated in accordance with the terms hereof and (b)
with respect to the Term Loan Facility, March 4, 2021.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Note” means a Revolving Loan Note or a Term Loan Note, as the context may
require.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.

 

 

 
17

--------------------------------------------------------------------------------

 

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Term Loans on any
date, the amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Term Loans
occurring on such date, (iii) with respect to Swing Line Loans on any date, the
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iv) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

 

 
18

--------------------------------------------------------------------------------

 

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent, the L/C Issuer, or the Swing Line Lender, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means an Acquisition which meets each of the following
conditions: (i) the prior, effective written consent or approval to such
Acquisition of the board of directors or equivalent governing body of the
Acquired Business (and/or its parent entity) is obtained; (ii) the Acquired
Business represents a line of business substantially the same, similar or,
complimentary to the lines of business carried on by the Company and its
Subsidiaries on the date hereof; (iii) immediately before and after giving
effect to such Acquisition, no Default shall exist, (iv) immediately before and
after giving effect to such Acquisition, the Company shall be in compliance with
the financial tests set forth in Section 7.12 (for this purpose the Consolidated
Leverage Ratio shall be determined on a pro forma basis as if the Acquisition
had been consummated at the beginning of the period of the four consecutive
fiscal quarters of the Company then most recently ended), (v) the Company shall
have forwarded to the Agent such additional information regarding such
Acquisition or the Acquired Business as the Agent shall have requested, and (vi)
the Company shall have furnished to the Agent a certificate of its chief
financial officer to the effect that the foregoing conditions are satisfied
(such certificate to be accompanied by a computation of the financial tests set
forth in Section 7.12 and to be satisfactory to the Agent in all respects).

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

 

 
19

--------------------------------------------------------------------------------

 

 

“Pro Rata Share” means, with respect to each Lender, at any time, (a) with
respect to such Lender’s Revolving Commitment, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided that if the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Aggregate
Revolving Commitments have expired, then the Pro Rata Share of each Lender shall
be determined based on the Pro Rata Share of such Revolving Lender immediately
prior to such termination and after giving effect to any subsequent assignments
made pursuant to Section 10.06 and (b) with respect to such Lender’s portion of
the outstanding Term Loans, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the outstanding principal
amount of the Term Loans held by such Lender at such time and the denominator of
which is the aggregate outstanding principal amount of the Term Loans held by
all the Term Loan Lenders at such time. The Pro Rata Shares shall be subject to
adjustment as provided in Section 2.15.

 

“Recipient” means (a) the Agent, (b) any Lender, (c) the L/C Issuer and (d) any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder, as applicable.

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Aggregate Revolving Commitments and the outstanding
Loans, L/C Obligations and participations therein or (b) if the Aggregate
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein. The unfunded Revolving Commitments of,
and the outstanding Loans, L/C Obligations and participations therein held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided that the amount of any participation
in any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party (and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Agent). Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
reasonably requested by the Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in form and
substance reasonably satisfactory to the Agent.

 

 

 
20

--------------------------------------------------------------------------------

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Agent shall determine or the Required Lenders
shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iii) such additional dates as the Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

 

“Revolving Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
under the heading “Revolving Commitment”, or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
L/C Exposure and Swing Line Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Aggregate Revolving Commitments have
terminated or expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means the revolving loans made by the Revolving Lenders to the
Borrowers pursuant to Section 2.01(a).

 

“Revolving Loan Note” means a promissory note made by the Borrowers in favor of
a Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-1.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Agent or the L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.

 

 

 
21

--------------------------------------------------------------------------------

 

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union or Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination for the Company
and its Subsidiaries on a consolidated basis, shareholders’ equity as of that
date determined in accordance with GAAP.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent or the
L/C Issuer may obtain such spot rate from another financial institution
designated by the Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on any day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding LIBOR Loan shall be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

 

 
22

--------------------------------------------------------------------------------

 

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the uncommitted and discretionary revolving credit facility
made available by the Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Pro Rate Share of the total Swing Line Exposure at such
time.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the Agent
pursuant), appropriately completed and signed by a Responsible Officer of the
Company.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Swiss Franc” means the lawful currency of Switzerland.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

 

 
23

--------------------------------------------------------------------------------

 

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the Agent to
be a suitable replacement) is open for the settlement of payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan Borrowing” means Term Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

 

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make a Term Loan to the Company pursuant to Section 2.01(b) in an aggregate
principal amount not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 under the heading “Term Loan Commitment”, or in
the Assignment and Assumption pursuant to which such Term Loan Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term Loan Lenders’
Term Loan Commitments on the Closing Date is $125,000,000.

 

“Term Loan Facility” means, at any time, the aggregate outstanding principal
amount of the Term Loans of all Term Loan Lenders at such time.

 

“Term Loan Lender” means, as of any date of determination, each Lender having a
Term Loan Commitment or that holds Term Loans.

 

“Term Loans” means the term loans made by the Term Loan Lenders to the Company
pursuant to Section 2.01(b).

 

“Term Loan Note” means a promissory note made by the Company in favor of a Term
Loan Lender evidencing Term Loans made by such Term Loan Lender, substantially
in the form of Exhibit C-2.

 

“Threshold Amount” means $25,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

 

 
24

--------------------------------------------------------------------------------

 

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Pension Guaranty” means a Guarantee of potential future funding obligations
with respect to pension plans maintained by Hamlin Electronics Europe Limited.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States,” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b)     (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof; (ii) Article, Section,
Exhibit and Schedule references are to the Loan Document in which such reference
appears; (iii) the term “including” is by way of example and not limitation; and
(iv) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03     Accounting Terms.

 

(a)     All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein.

 

 

 
25

--------------------------------------------------------------------------------

 

 

(b)     If at any time any change in GAAP (including the adoption of IFRS) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Agent, the Lenders and the Company shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

(c)     Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

(d)     Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under FASB ASC 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
FASB ASC 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

 

1.04     Rounding. Any financial ratios required to be maintained by any Loan
Party pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05     References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

 

 
26

--------------------------------------------------------------------------------

 

 

1.06     Exchange Rates; Currency Equivalents.

 

(a)     The Agent or the L/C Issuer, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Agent or the L/C Issuer, as applicable.

 

(b)     Wherever in this Agreement in connection with a Revolving Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Agent or the L/C Issuer, as the case may be.

 

1.07     Additional Alternative Currencies.

 

(a)     The Company may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Agent and the Lenders
obligated to make credit extensions in such currency; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Agent and the L/C Issuer.

 

(b)     Any such request shall be made to the Agent not later than 10:00 a.m. 20
Business Days prior to the date of the desired Credit Extension (or such other
time or date as may be agreed by the Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Agent shall promptly notify each affected Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Agent shall
promptly notify the L/C Issuer thereof. Each Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Agent, not later
than 10:00 a.m. ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

(c)     Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Agent and all Lenders
obligated to make credit extensions in such currency consent to making
Eurocurrency Rate Loans in such requested currency and the Agent and such
Lenders reasonably determine that an appropriate interest rate is available to
be used for such requested currency, the Agent shall so notify the Company and
(i) the Agent and such Lenders may amend the definition of Eurocurrency Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Revolving Borrowings of Eurocurrency Rate
Loans. If the Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder, for purposes of any Letter of Credit issuances. If the Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.07, the Agent shall promptly so notify the Company.

 

 

 
27

--------------------------------------------------------------------------------

 

 

1.08     Change of Currency.

 

(a)     Each obligation of a Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Revolving Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Revolving Borrowing, at the
end of the then current Interest Period.

 

(b)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Agent may from time to time specify to
be appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

 

1.09     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

1.10     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

 

 
28

--------------------------------------------------------------------------------

 

 

Article II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Commitments. Subject to the terms and conditions set forth herein, (a)
each Revolving Lender severally agrees to make Revolving Loans to the Borrowers
in Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment, (iii) the aggregate Outstanding Amount of all
Revolving Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit and (iv) the aggregate Outstanding Amount of all
Revolving Loans made to the Designated Borrowers shall not exceed the Designated
Borrower Sublimit, and (b) each Term Loan Lender severally agrees to make a Term
Loan to the Borrower in Dollars on the Closing Date, in an amount equal to such
Lender’s Term Loan Commitment, by making immediately available funds available
to Agent’s designated account, not later than the time specified by Agent.
Within the foregoing limits and subject to the other terms and conditions
hereof, the Company may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed. Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. Term
Loans may only be denominated in Dollars.

 

2.02     Borrowings, Conversions and Continuations of Loans.

 

(a)     Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Agent, which may be given by: (A) telephone
or (B) a Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Agent of a Loan Notice. Each such Loan Notice
must be received by the Agent (i) not later than 10:00 a.m. three (3) Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) not later than 10:00 a.m., Applicable Time, four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) not later than 12:00 noon on
the requested date of any Borrowing of Base Rate Loans. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 (or, if
such Borrowing is denominated in (x) Yen, ¥100,000,000 or (y) an Alternative
Currency other than Yen, 1,000,000 units of such currency) or a whole multiple
of $500,000 (or, if such Borrowing is denominated in (x) Yen, ¥50,000,000 or (y)
an Alternative Currency other than Yen, 500,000 units of such currency) in
excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice shall specify (i) whether the applicable Borrower is requesting
a Revolving Borrowing, a Term Loan Borrowing, a conversion of Revolving Loans or
Term Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Revolving Loans or Term Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto,
(vi) the currency of the Loans to be borrowed and (vii) if applicable, the
Designated Borrower. If a Borrower fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in Dollars. If
a Borrower fails to specify a Type of Loan in a Loan Notice or if a Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Revolving Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

 

 
29

--------------------------------------------------------------------------------

 

 

(b)     Following receipt of a Loan Notice, the Agent shall promptly notify each
applicable Lender of the amount (and currency) of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by a Borrower, the Agent shall notify each applicable Lender of the
details of any automatic conversion to Base Rate Loans or continuation of Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection. In the case of a Borrowing, each applicable Lender shall
make the amount of its Loan available to the Agent in Same Day Funds at the
Agent’s Office for the applicable currency not later than 1:00 p.m. in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Agent in the case of any Revolving Loan denominated in an
Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Agent shall make all funds so received available to the applicable
Borrower in like funds as received by the Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by such
Borrower; provided, however, that if, on the date of the Loan Notice with
respect to such Borrowing denominated in Dollars is given by a Borrower there
are L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, and second,
to such Borrower as provided above.

 

(c)     Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

(d)     The Agent shall promptly notify the Company and the Lenders of the
interest rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate. The determination of the Eurocurrency Rate
by the Agent shall be conclusive in the absence of manifest error. At any time
that Base Rate Loans are outstanding, the Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

 

 
30

--------------------------------------------------------------------------------

 

 

(e)     After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

 

(f)     This Section 2.02 shall not apply to Swing Line Loans.

 

2.03     Letters of Credit

 

(a)     The Letter of Credit Commitment.

 

(i)     Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03: (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Company or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments, (x) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans would exceed such Revolving
Lender’s Commitment, or (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. The Existing Letters of Credit shall be deemed to be
“Letters of Credit” issued on the Closing Date for all purposes of the Loan
Documents.

 

(ii)     The L/C Issuer shall not issue any Letter of Credit if:

 

(A)     subject to Section 2.03(b)(iv), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance, unless
the Required Lenders have approved such expiry date; or

 

(B)     the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date; provided, that a Letter of Credit may expire
up to one year beyond the Maturity Date so long as the Company Cash
Collateralizes such Letter of Credit (on terms reasonably satisfactory to the
L/C Issuer and in an amount equal to 105% of the face amount of such Letter of
Credit) no later than seven days prior to the Maturity Date then in effect (or,
if such day is not a Business Day, the next preceding Business Day).

 

 

 
31

--------------------------------------------------------------------------------

 

 

(iii)     The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)     the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer;

 

(C)     unless otherwise agreed to by the Agent and the L/C Issuer, such Letter
of Credit is in an initial amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit, or is to be used for a purpose other than those specified in Section
6.11;

 

(D)     the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency; or

 

(E)     such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency, unless the Agent and the L/C Issuer have
consented thereto.

 

(F)     any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Defaulting Lender to eliminate the L/C Issuer’s actual or potential L/C Exposure
(after giving effect to Section 2.15(b)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which the L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
or

 

(G)     such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

 

 
32

--------------------------------------------------------------------------------

 

 

(v)     The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Company. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by the L/C Issuer and the Agent
not later than 10:00 a.m. at least two (2) Business Days (or such later date and
time as the Agent and the L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Company shall furnish to the L/C
Issuer and the Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Agent may require.

 

(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Agent (by telephone or in writing) that the Agent
has received a copy of such Letter of Credit Application from the Company and,
if not, the L/C Issuer will provide the Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Lender, the Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Pro Rata Share times the
amount of such Letter of Credit.

 

 

 
33

--------------------------------------------------------------------------------

 

 

(iii)     If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of Section
2.03(a)(ii), Section 2.03(a)(iii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) at least seven (7) Business Days
before the Non-Extension Notice Date (1) from the Agent that the Required
Lenders have elected not to permit such extension or (2) from the Agent, any
Revolving Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied. Notwithstanding anything to the
contrary contained herein, the L/C Issuer shall have no obligation to permit the
extension of any Auto-Extension Letter of Credit at any time.

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Agent will also deliver to the Company a true and
complete copy of such Letter of Credit or amendment.

 

(c)     Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Company
and the Agent thereof. In the case of a Letter of Credit denominated in an
Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the L/C Issuer promptly following receipt of the notice of
drawing that the Company will reimburse the L/C Issuer in Dollars. In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify the Company
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 10:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through Agent in an amount
equal to the amount of such drawing and in the applicable currency. If the
Company fails to so reimburse the L/C Issuer on the Honor Date, the Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof. In such event, the Company shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

 

 
34

--------------------------------------------------------------------------------

 

 

(ii)     Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer, in Dollars, at the
Agent’s Office for Dollar-denominated payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 12:00 p.m. on the Business
Day specified in such notice by the Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Loan to the Company in such
amount. The Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.03.

 

(iv)     Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

 

(v)     Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

 

 
35

--------------------------------------------------------------------------------

 

 

(vi)     If any Revolving Lender fails to make available to the Agent for the
account of the L/C Issuer any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Revolving
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in the relevant Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

(d)     Repayment of Participations.

 

(i)     At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Agent), the Agent will distribute to such Revolving Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in Dollars and in the same funds as those received by the Agent.

 

(ii)     If any payment received by the Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Revolving Lender shall
pay to the Agent for the account of the L/C Issuer its Pro Rata Share thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Overnight Rate from time to time in effect. The obligations of
the Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)     Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

 

 
36

--------------------------------------------------------------------------------

 

 

(ii)     the existence of any claim, counterclaim, set-off, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

 

(v)     honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)     any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

 

(vii)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(viii)     any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or in the
relevant currency markets generally; or

 

(ix)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

 

No payment by the Company to the Agent for the account of the L/C Issuer of any
reimbursement obligation or L/C Borrowing shall constitute a waiver by the
Company of any of its rights under Section 2.03(f). The Company shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with the
Company’s instructions or other irregularity, the Company will immediately
notify the L/C Issuer. The Company shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.

 

 

 
37

--------------------------------------------------------------------------------

 

 

(f)     Role of the L/C Issuer. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Agent, any of their Related Parties nor any correspondents, participants or
assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Agent, any of their Related Parties nor any correspondent, participant or
assignee of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (ix) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Company may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Company, to the extent, but only to the extent, of any direct
damages (as opposed to special, indirect, consequential, punitive or exemplary
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company which the Company
proves (as finally determined by a court of competent jurisdiction) were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
unlawful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of such Letter of Credit. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the L/C Issuer (as finally determined by a court of competent jurisdiction),
the L/C Issuer shall be deemed to have exercised care in each such
determination. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)     Cash Collateral. If (i) the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 8.02(c) or (iv) there
shall exist a Defaulting Lender, the Company shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Agent or the L/C Issuer provide Cash Collateral in an amount
equal to 105% of such Outstanding Amount determined as of the date of such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(b) and any Cash Collateral provided
by the Defaulting Lender). The Company hereby grants to Agent, for the benefit
of the Agent, the L/C Issuer and Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non interest bearing deposit
accounts at Bank of America. Additionally, if the Agent notifies the Company at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Company shall provide Cash Collateral for
the Outstanding Amount of the L/C Obligations in an amount not less than the
amount by which the Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit.

 

 

 
38

--------------------------------------------------------------------------------

 

 

(h)     Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Company when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Company for, and the
L/C Issuer’s rights and remedies against the Company shall not be impaired by,
any action or inaction of the L/C Issuer required under any Law, order, or
practice that is required to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice.

 

(i)     Letter of Credit Fees. The Company shall pay to the Agent for the
account of each Revolving Lender in accordance, subject to Section 2.15, with
its Pro Rata Share, in Dollars, a letter of credit fee for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09. Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(j)     Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit in the amount
specified in the Fee Letter, payable on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit, due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company shall pay directly to the
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

 

 

 
39

--------------------------------------------------------------------------------

 

 

(l)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit in accordance with the terms hereof, the payment of interest thereon and
the payment of fees and expenses due under Sections 2.03(i) and (j) to the same
extent as if it were the sole account party in respect of such Letter of Credit
(the Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit). The Company
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.04     Swing Line Loans.

 

(a)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole and absolute discretion make loans
in Dollars (each such loan, a “Swing Line Loan”) to the Company from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Commitment in its capacity as a Revolving Lender; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Revolving Lender’s
Revolving Commitment. The Swing Line is a discretionary, uncommitted facility
and the Swing Line Lender may terminate or suspend the Swing Line at any time in
its sole discretion upon notice to the Company which notice may be given by the
Swing Line Lender before or after the Company requests a Swing Line Loan
hereunder. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the
making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender’s Pro Rata Share times the amount of such Swing
Line Loan.

 

(b)     Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by (A) telephone or (B) a Swing Line Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Agent of a Swing Line Loan Notice. Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Agent not later than
12:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000, and (ii) the requested
borrowing date, which shall be a Business Day. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Agent (including at the
request of any Lender) prior to 2:00 p.m. on the date of the proposed Borrowing
of Swing Line Loans (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied or the Swing Line has
been or is terminated or suspended by the Swing Line Lender as provided above,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in Same Day Funds. The Revolving Lenders agree that the Swing Line Lender
may agree to modify the borrowing procedures used in connection with the Swing
Line in its discretion and without affecting any of the obligations of the
Revolving Lenders hereunder.

 

 

 
40

--------------------------------------------------------------------------------

 

 

(c)     Refinancing of Swing Line Loans.

 

(i)     The Swing Line Lender at any time in its sole and absolute discretion
(including if the Swing Line Lender has terminated or suspended the Swing Line
as provided above) may request, on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Lender make a Base Rate Revolving Loan in an amount equal to such
Revolving Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02. The Swing Line Lender shall furnish the Company with
a copy of the applicable Loan Notice promptly after delivering such notice to
the Agent. Each Revolving Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Loan Notice available to the Agent in Same
Day Funds (and the Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Agent’s Office for Dollar-denominated payments not later than 12:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii),
each Revolving Lender that so makes funds available shall be deemed to have made
a Base Rate Revolving Loan to the Company in such amount. The Agent shall remit
the funds so received to the Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein,
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

 

(iii)     If any Revolving Lender fails to make available to the Agent for the
account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Revolving Lender (through the Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

 

 
41

--------------------------------------------------------------------------------

 

 

(iv)     Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.

 

(d)     Repayment of Participations.

 

(i)     At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)     Interest for Account of the Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans. Until each Revolving Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Pro Rata Share of any Swing Line Loan, interest in respect of such Pro Rata
Share shall be solely for the account of the Swing Line Lender.

 

(f)     Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

(g)     At any time after the Lender serving as Swing Line Lender ceases to have
a Revolving Commitment, such Lender may resign as Swing Line Lender in a manner
consistent with Section 10.06(f).

 

 

 
42

--------------------------------------------------------------------------------

 

 

2.05     Prepayments.

 

(a)     A Borrower may, upon delivery of a Notice of Loan Prepayment to the
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Agent not later than (A) 10:00 a.m. three (3) Business Days prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) 10:00
a.m., Applicable Time, four (4) Business Days (or five (5), in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) 1:00 p.m., Chicago time, on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof, or, in each case, if less, the
entire principal amount thereof then outstanding and (iv) any prepayment of
outstanding Term Loans pursuant to this Section 2.05 shall be applied to the
principal repayment installments thereof in inverse order of maturity. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid, and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. If such notice is given by a Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the applicable Lenders in accordance with their respective Pro Rata
Shares.

 

(b)     The Company may, upon notice to the Swing Line Lender (with a copy to
the Agent), at any time or from time to time, voluntarily prepay Swing Line
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Swing Line Lender and Agent not later than 2:00
p.m. on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of $100,000. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(c)     If for any reason the Total Revolving Outstandings at any time exceed
the Aggregate Revolving Commitments then in effect, the Borrowers shall
immediately prepay their respective Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Company shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Revolving Loans and Swing Line Loans the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect.

 

(d)     If the Agent notifies the Company at any time that the Outstanding
Amount of all Loans denominated in Alternative Currencies at such time exceeds
an amount equal to the Alternative Currency Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Borrowers shall
prepay their respective Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect. The Agent may, at any time and
from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations.

 

 

 
43

--------------------------------------------------------------------------------

 

 

(e)     If the Agent notifies the Company at any time that the Outstanding
Amount of all Loans owing by Designated Borrowers at such time exceeds an amount
equal to the Designated Borrower Sublimit then in effect, then, within two
Business Days after receipt of such notice, the applicable Designated Borrowers
shall prepay their respective Loans in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Designated Borrower Sublimit then in effect.

 

2.06     Reduction or Termination of Commitments. Unless previously terminated,
(i) the Term Loan Commitments shall terminate at 5:00 p.m. on the Closing Date
and (ii) all of the Commitments shall terminate on the Maturity Date. The
Company may, upon notice to the Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments; provided that (i) any such notice shall be received by the Agent at
least three Business Days prior to the date of termination or reduction, (ii)
any such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments and (iv) if, after
giving effect to any reduction of the Aggregate Revolving Commitments, the
Alternative Currency Sublimit, the Designated Borrower Sublimit, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Agent will promptly notify Lenders of any such notice
of termination or reduction of the Aggregate Revolving Commitments. Any
termination or reduction of the Aggregate Revolving Commitments in accordance
with this Section 2.06 shall be permanent. Each notice delivered by the Company
pursuant to this Section 2.06 shall be irrevocable; provided that a notice of
termination of the Aggregate Revolving Commitments delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Company (by notice to the Agent on or prior to the
specified effective date) if such condition is not satisfied. The amount of any
such Aggregate Revolving Commitment reduction shall not be applied to the
Alternative Currency Sublimit, Designated Borrower Sublimit, the Letter of
Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Company. Any reduction of the Aggregate Revolving Commitments shall be applied
to the Revolving Commitment of each Revolving Lender according to its Pro Rata
Share. All commitment fees accrued until the effective date of any termination
of the Aggregate Revolving Commitments shall be paid on the effective date of
such termination.

 

2.07     Repayment and Amortization of Loans.

 

(a)     Each Borrower shall repay to the Revolving Lenders on the Maturity Date
the aggregate principal amount of Revolving Loans owing by such Borrower and
outstanding on such date.

 

(b)     The Company shall repay to the Swing Line Lender each Swing Line Loan on
the earlier of the Maturity Date and the first Business Day of the next
succeeding calendar month after such Swing Line Loan is made and is at least two
(2) Business Days after such Swing Line Loan is made; provided that on each date
that a Revolving Borrowing to the Company is made, the Company shall repay all
Swing Line Loans then outstanding.

 

 

 
44

--------------------------------------------------------------------------------

 

 

(c)     The Company shall repay to the Term Loan Lenders on each date set forth
below in the aggregate principal amount set forth opposite such date (which
amounts shall be reduced as a result of the application of prepayments of the
Term Loans in accordance with the terms of Section 2.05):

 

Date

Amount

June 30, 2016

$1,562,500

September 30, 2016

$1,562,500

December 31, 2016

$1,562,500

March 31, 2017

$1,562,500

June 30, 2017

$1,562,500

September 30, 2017

$1,562,500

December 31, 2017

$1,562,500

March 31, 2018

$1,562,500

June 30, 2018

$3,125,000

September 30, 2018

$3,125,000

December 31, 2018

$3,125,000

March 31, 2019

$3,125,000

June 30, 2019

$3,125,000

September 30, 2019

$3,125,000

December 31, 2019

$3,125,000

March 31, 2020

$3,125,000

June 30, 2020

$3,125,000

September 30, 2020

$3,125,000

December 31, 2020

$3,125,000

Maturity Date

Outstanding Amount of Term Loans

 

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of Term Loans outstanding on such
date.

 

2.08     Interest.

 

(a)     Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of (A) (1) the
Eurocurrency Rate for such Interest Period multiplied (without duplication of
the Borrowers’ obligations under Section 3.04) by (2) the Statutory Reserve Rate
(such product, the “Adjusted Eurocurrency Rate”), plus (B) the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)     If any amount payable by a Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists (or after acceleration), the Borrowers shall
pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

 

 
45

--------------------------------------------------------------------------------

 

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09     Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:

 

(a)     Commitment Fee. The Company shall pay to the Agent for the account of
each Revolving Lender in accordance with its Pro Rata Share, a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. The
Company acknowledges that Swing Line Loans outstanding from time to time are not
considered Revolving Loans in calculating the commitment fee.

 

(b)     Other Fees. The Company shall pay to the Bookrunner and the Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the letter agreement, dated November 18, 2015 (the “Fee Letter”),
among the Company, Bookrunner and the Agent. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

2.10     Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be and the actual number of days elapsed. All other computations of interest
and all fees shall be made on the basis of a year of 360 days and the actual
number of days elapsed, (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year), or, in the case of
interest in respect of Revolving Loans denominated in Alternative Currencies as
to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

2.11     Evidence of Debt.

 

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Agent in the
ordinary course of business. The accounts or records maintained by the Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Agent, the Borrowers shall execute and
deliver to such Lender (through the Agent) a Note, which shall evidence, such
Lender’s Loans, in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of the applicable Loans and payments with respect
thereto.

 

 

 
46

--------------------------------------------------------------------------------

 

 

(b)     In addition to the accounts and records referred to in subsection (a),
each applicable Lender and the Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

 

2.12     Payments Generally.

 

(a)     All payments to be made by the Borrowers shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
set off. Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Agent’s Office in Dollars and in Same Day Funds not later than 2:00
p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Agent’s Office in such Alternative Currency and in Same Day
Funds not later than the Applicable Time specified by the Agent on the dates
specified herein. If, for any reason, a Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Agent (i) after 2:00 p.m. in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Agent in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

(b)     If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(c)     Unless a Borrower or any Lender has notified the Agent, prior to the
date any payment is required to be made by it to the Agent hereunder, that such
Borrower or such Lender, as the case may be, will not make such payment, the
Agent may assume that such Borrower or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the Agent in Same
Day Funds, then:

 

(i)     if such Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Agent the portion of such assumed payment that
was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Agent to such Lender to the date such amount is repaid to the
Agent in Same Day Funds, at the applicable Overnight Rate from time to time in
effect; and

 

 

 
47

--------------------------------------------------------------------------------

 

 

(ii)     if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Agent the amount thereof in Same Day Funds, together with
interest thereon for the period from the date such amount was made available by
the Agent to such Borrower to the date such amount is recovered by the Agent
(the “Compensation Period”) at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. If such Lender pays such amount to
the Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Agent’s demand therefor, the Agent may make a demand therefor upon the Company,
and the Company shall pay (or shall cause the applicable Designated Borrower to
pay) such amount to the Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Agent or a Borrower may have against any Lender as a result of any
default by such Lender hereunder.

 

A notice of the Agent to any Lender or any Borrower with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

 

(d)     If any Lender makes available to the Agent funds for any Loan to be made
by such Lender as provided in the foregoing provisions of this Article II, and
such funds are not made available to the applicable Borrower by the Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

(e)     The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10 .04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation or make its payment under Section 10.04(c).

 

(f)     Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13     Sharing of Payments. If any Lender shall, by exercising any right of
set off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its Pro Rata Share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the applicable Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other similarly-situated Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

 

 
48

--------------------------------------------------------------------------------

 

 

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to (x)
any payment made by (or on behalf of) a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Company or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

2.14     Expansion Option. The Company may from time to time elect to increase
the Aggregate Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$25,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $150,000,000.
The Company may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Revolving Commitments, or to participate
in such Incremental Term Loans, or provide new Revolving Commitments, as the
case may be; provided that (i) each Augmenting Lender, shall be subject to the
approval of the Company and the Agent and (ii) (x) in the case of an Increasing
Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit H hereto, and (y) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit I hereto. No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in the Aggregate Revolving Commitments or
Incremental Term Loans pursuant to this Section 2.14. Increases and new
Revolving Commitments and Incremental Term Loans created pursuant to this
Section 2.14 shall become effective on the date agreed by the Company, the Agent
and the relevant Increasing Lenders or Augmenting Lenders, and the Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Aggregate Revolving Commitments (or in the Revolving Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless, the Agent shall have received (1) a certificate of each Loan Party dated
as of the effective date of any increase in the Aggregate Revolving Commitments
or any Incremental Term Loans being made signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and, (ii) in the case of the
Company, including a Compliance Certificate demonstrating pro forma compliance
with Section 7.12 after giving effect to such increase and (iii) certifying
that, before and after giving effect to such increase, the representations and
warranties contained in Article V are true and correct on and as of the
effective date of any increase in the Aggregate Revolving Commitments or any
Incremental Term Loans being made (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representation and warranties contained in
subsections (a), (b) and (c) of Section 5.05 shall be deemed to refer to the
most recent statement furnished pursuant to clauses (a), (b) and (c),
respectively, of Section 6.01) and no Default or Event of Default exists and (2)
if reasonably requested by the Agent, a favorable opinion of counsel to the Loan
Parties acceptable to the Agent, addressed to the Agent and each Lender, as to
such matters concerning the Loan Parties with respect to such increase to the
Aggregate Revolving Commitments or such Incremental Term Loan, as applicable, in
form and substance satisfactory to the Agent. On the effective date of any
increase in the Aggregate Revolving Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Agent such amounts in immediately available funds as the Agent
shall determine, for the benefit of the other Lenders, as being required in
order to cause, after giving effect to such increase and the use of such amounts
to make payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Pro Rata Share of such
outstanding Revolving Loans, and (ii) except in the case of any Incremental Term
Loans, the applicable Borrowers shall be deemed to have repaid and reborrowed
all outstanding Revolving Loans as of the date of any increase in the Aggregate
Revolving Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrowers, in accordance with the requirements of
Section 2.02). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 3.05 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans and the initial Term Loans, (b)
shall not mature earlier than the Maturity Date (but may have amortization prior
to such date) and (c) shall be treated substantially the same as (and in any
event no more favorably than) the Revolving Loans and the initial Term Loans;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Revolving Loans and the initial
Term Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Agent. The Incremental
Term Loan Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent, to effect the provisions of
this Section 2.14. Nothing contained in this Section 2.14 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time. This Section shall supersede any provisions in Section 10.01 to the
contrary.

 

 

 
49

--------------------------------------------------------------------------------

 

 

2.15     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.

 

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
10.08 shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.14; fourth, as
the Company may request (so long as no Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.03(g); sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(b). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

 

 
50

--------------------------------------------------------------------------------

 

 

(iii)     Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.03(g).

 

(C)     With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

 

 
51

--------------------------------------------------------------------------------

 

 

(b)     Reallocation of Pro Rata Share to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause any Non-Defaulting Lender’s Revolving Loans, L/C Exposure and Swing Line
Exposure to exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to
Section 10.21, reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(c)     Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

 

(d)     Defaulting Lender Cure. If the Company, the Agent, the Swing Line Lender
and the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares (without giving effect to Section
2.15(b)), whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Company while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

(e)     Notice to Company. If the Agent determines that a Lender is a Defaulting
Lender, the Agent shall promptly notify the Company.

 

2.16     Designated Borrowers.

 

(a)     The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Agent (or such shorter period as may be agreed by the
Agent in its sole discretion), designate any wholly-owned Foreign Subsidiary of
the Company (an “Applicant Borrower”) as a Designated Borrower to receive
Revolving Loans hereunder by delivering to the Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice in
substantially the form of Exhibit J (a “Designated Borrower Request”). If the
Agent and each Revolving Lender agree that an Applicant Borrower shall be
entitled to receive Revolving Loans hereunder, then the Agent shall send an
agreement in substantially the form of Exhibit K (a “Designated Borrower Joinder
Agreement”) to the Company and the Revolving Lenders specifying (i) the
additional terms and conditions applicable to Revolving Loans to such Applicant
Borrower and (ii) the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Revolving Lenders agrees to permit such Designated Borrower to receive Revolving
Loans hereunder, on the terms and conditions set forth herein, and each of the
parties agrees that such Designated Borrower otherwise shall be a Borrower for
all purposes of this Agreement; provided that no Loan Notice may be submitted by
or on behalf of such Designated Borrower until the date five Business Days after
such effective date. The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein the Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the Agent, as
may be required by the Agent or the Lenders in their reasonable discretion, and
Notes signed by such new Borrowers to the extent any Revolving Lenders so
require.

 

 

 
52

--------------------------------------------------------------------------------

 

 

(b)     The Obligations of all Designated Borrowers shall be several in nature.

 

(c)     Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.16 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

 

(d)     The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Agent (or such shorter period as may be agreed by
the Agent in its sole discretion), terminate a Designated Borrower’s status as
such, provided that there are no outstanding Loans payable by such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Loans made to it, as of the effective date of such termination. The Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

2.17     Designated Lenders. Each of the Agent, the L/C Issuer, the Swing Line
Lender and each Lender at its option may make any Credit Extension or otherwise
perform its obligations hereunder through any Lending Office (each, a
“Designated Lender”); provided that any exercise of such option shall not affect
the obligation of the Borrowers to repay any Credit Extension in accordance with
the terms of this Agreement. Any Designated Lender shall be considered a Lender;
provided that in the case of an Affiliate or branch of a Lender, all provisions
applicable to a Lender shall apply to such Affiliate or branch of such Lender to
the same extent as such Lender; provided that for the purposes only of voting in
connection with any Loan Document, any participation by any Designated Lender in
any outstanding Credit Extension shall be deemed a participation of such Lender.

 

 

 
53

--------------------------------------------------------------------------------

 

 

Article III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.

 

(a)     Payments Free of Taxes. (i) Any and all payments by or on account of any
obligation any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Law.

 

(ii)     Without limiting Section 3.01(a)(i) above, if any Loan Party or the
Agent shall be required by the Code to withhold or deduct any Taxes from any
payment, then (A) the Agent shall withhold or make such deductions as are
determined by the Agent to be required, (B) the Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(iii)     If any Loan Party or the Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A) such Loan Party or the Agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required, (B) such Loan Party
or the Agent, to the extent required by such Laws, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with such Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)     Payment of Other Taxes by Borrowers. Without limiting the provisions of
subsection (a) above, the Company shall (or shall cause the applicable
Designated Borrowers to) timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)     Indemnification by Borrowers. The Company shall (or shall cause the
applicable Designated Borrowers to) indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by or required to be withheld or deducted
from a payment by or to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. The Company shall, and does hereby, indemnify
the Agent, and shall make payment in respect thereof within ten days after
demand therefor, for any amount which a Lender or the L/C Issuer for any reason
fails to pay indefeasibly to the Agent as required pursuant to Section 3.01(h)
below.

 

 

 
54

--------------------------------------------------------------------------------

 

 

(d)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, the Company
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

 

(e)     Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Company (with a copy to the Agent), at
the time or times reasonably requested by the Company or the Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Company or the Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Agent as will
enable the Company or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(i), (ii), (iii) and (v) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(f)     Without limiting the generality of the foregoing, any Foreign Lender
shall, to the extent it is legally entitled to do, deliver to the Company and
the Agent (in such number of copies as shall be requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), whichever of the following is applicable:

 

(i)     duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

 

(ii)     duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Company within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,

 

(iv)     any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Company or the Agent to determine the withholding
or deduction required to be made,

 

 

 
55

--------------------------------------------------------------------------------

 

 

(v)     Without limiting the foregoing, if a payment made to a Lender under this
Agreement would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Agent as may be
necessary for the Company and the Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding Tax purposes, each Lender agrees promptly to deliver to the
Agent or the Company, as the Agent or the Company shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such other
documents and forms required by any relevant taxing authorities under the Laws
of any other jurisdiction, duly executed and completed by such Lender, as are
required under such Laws to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding Taxes in respect of all
payments to be made to such Lender outside of the U.S. by a Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
Tax purposes in such other jurisdiction. Each Lender shall promptly (i) notify
the Agent of any change in circumstances which would modify or render invalid
any such claimed exemption or reduction, and (ii) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender
to avoid any requirement of applicable Laws of any such jurisdiction that such
Borrower make any deduction or withholding for taxes from amounts payable to
such Lender. Additionally, the applicable Borrower shall promptly deliver to the
Agent or any Lender, as the Agent or such Lender shall reasonably request, on or
prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Agent under such Laws in connection with any
payment by the Agent or any Lender of Taxes, or otherwise in connection with the
Loan Documents, with respect to such jurisdiction.

 

(g)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be. If
the Agent or any Lender determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified by a Loan Party or
with respect to which a Loan Party has paid additional amounts pursuant to this
Section, it shall pay to such Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that such Loan Party, upon the request of the Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent or such Lender in the event the Agent or such Lender is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Company or any other Person.

 

 

 
56

--------------------------------------------------------------------------------

 

 

(h)     Lender Indemnity. Each Lender shall severally indemnify, (i) the Agent
for any Indemnified Taxes (but only to the extent that the Borrowers have not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrowers to do so) attributable to such Lender, (ii) the
Agent and the Borrowers, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(e) relating to
the maintenance of a Participant Register and (iii) the Agent and the Borrowers,
as applicable, against any Excluded Taxes attributable to such Lender, in each
case that are paid or payable by the Agent or the Borrowers in connection with
this Agreement or any Loan Documents and any reasonable expenses arising
therefrom or with respect thereto, whether or not such amounts were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 3.01(h) shall be paid within 10 days after the
Agent delivers to the applicable Lender a certificate stating the amount so paid
or payable by the Agent. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Each Lender hereby authorizes the Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the Agent
under this paragraph (h).

 

3.02     Illegality.

 

(a)     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extensions or to
determine or charge interest rates based upon the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans in the affected currency or currencies or, in the case of
Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to Eurocurrency
Rate Loans, shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Company
shall, upon demand from such Lender (with a copy to the Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Agent shall during the period of such suspension compute
the Base Rate applicable to such Lender without reference to the Eurocurrency
Rate component thereof until the Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Company shall also pay accrued interest on the amount so prepaid or converted.

 

 

 
57

--------------------------------------------------------------------------------

 

 

(b)     If, in any applicable jurisdiction, the Agent, the L/C Issuer or any
Lender or any Designated Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the Agent,
the L/C Issuer or any Lender or its applicable Designated Lender to (i) perform
any of its obligations hereunder or under any other Loan Document, (ii) to fund
or maintain its participation in any Loan or (iii) issue, make, maintain, fund
or charge interest or fees with respect to any Credit Extension such Person
shall promptly notify the Agent, then, upon the Agent notifying the Company, and
until such notice by such Person is revoked, any obligation of such Person to
issue, make, maintain, fund or charge interest or fees with respect to any such
Credit Extension shall be suspended, and to the extent required by applicable
Law, cancelled. Upon receipt of such notice, the Loan Parties shall, (A) repay
that Person’s participation in the Loans or other applicable Obligations on the
last day of the Interest Period for each Loan or other Obligation occurring
after the Agent has notified the Company or, if earlier, the date specified by
such Person in the notice delivered to the Agent (being no earlier than the last
day of any applicable grace period permitted by applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

 

3.03     Inability to Determine Rates.

 

(a)     If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Agent determines that (A)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, (B)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to clause (i), “Impacted
Loans”), or (ii) the Agent or the Required Lenders determine that for any reason
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Agent (upon the instruction of the
Required Lenders if applicable) revokes such notice. Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Revolving Borrowing of Base Rate Loans in the
amount specified therein.

 

 

 
58

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding the foregoing, if the Agent has made the determination
described in clause (a)(i) of this Section, the Agent in consultation with the
Company and the Required Lenders, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i) of this
Section, (2) the Agent or the Required Lenders notify the Company that such
alternative interest rate does not adequately and fairly reflect the cost to the
Lenders of funding the Impacted Loans, or (3) any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Agent and the Company
written notice thereof.

 

3.04     Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)     subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (except for Indemnified Taxes
or Other Taxes covered by Section 3.01 and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender or the L/C Issuer); or

 

(iii)     impose on any Lender, the Agent or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will (or will cause the applicable Designated Borrower to) (without
duplication of the interest rate components reflected in the rate of interest
for Eurocurrency Rate Loans pursuant to Section 2.08(a)) pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will (or will cause the applicable
Designated Borrower to) pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

 

 
59

--------------------------------------------------------------------------------

 

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall (or shall cause the
applicable Designated Borrower to) pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall be required to
compensate a Lender or the Agent pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)     Additional Reserve Requirements. The Company shall (or shall cause the
applicable Designated Borrower to) pay to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.

 

3.05     Funding Losses. Upon demand of any Lender (with a copy to the Agent)
from time to time, the Company shall (or shall cause the applicable Designated
Borrower to) promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

 

 
60

--------------------------------------------------------------------------------

 

 

(b)     any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower; or

 

(c)     any failure by a Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

 

(d)     any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall (or shall cause the applicable Designated Borrower
to) also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

3.06     Matters Applicable to all Requests for Compensation. A certificate of
the Agent, the L/C Issuer or any Lender claiming compensation under this Article
III and setting forth the calculation of the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Agent, the L/C Issuer or such Lender may use any
reasonable averaging and attribution methods.

 

3.07     Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Term Loan Commitments, the termination of the
Aggregate Revolving Commitments and repayment of all other Obligations
hereunder, and resignation or replacement of the Agent.

 

3.08     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. Each Lender may make any
Credit Extension to a Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of such Borrower to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or a Borrower is required
to pay any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

 

 

 
61

--------------------------------------------------------------------------------

 

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with Section
10.13.

 

Article IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01     Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)     the Agent’s receipt of the following, unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Agent:

 

(i)     executed counterparts of this Agreement;

 

(ii)     a Note executed by the Company in favor of each Lender requesting a
Note;

 

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

(iv)     such documents and certificates as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed and that the Company
and each Guarantor is, validly existing and in good standing in its jurisdiction
of organization;

 

(v)     a favorable opinion of counsel to the Loan Parties acceptable to the
Agent, addressed to the Agent and each Lender, as to such matters concerning the
Loan Parties and the Loan Documents in form and substance satisfactory to the
Agent;

 

(vi)     a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

 

 

 
62

--------------------------------------------------------------------------------

 

 

(vii)     a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could reasonably be
expected to have a Material Adverse Effect, and (C) a calculation of the
financial covenants set forth in Section 7.12 as of the last day of the fiscal
quarter of the Company ended January 2, 2016; and

 

(viii)     evidence that the commitments under the Credit Agreement dated as of
May 31, 2013, as amended or modified, among the Company, JPMorgan Chase Bank,
N.A., as agent and a syndicate of lenders (the “Existing Credit Agreement”) have
been or concurrently with the Closing Date are being terminated, and that all
loans and obligations thereunder have been paid in full (except to the extent
being so repaid with the initial Loans) and any and all liens thereunder shall
have been terminated.

 

(b)     Any fees required to be paid on or before the Closing Date shall have
been paid.

 

(c)     Unless waived by the Agent, the Company shall have paid all Attorney
Costs of the Agent to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of Attorney Costs as shall constitute its reasonable
estimate of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Agent).

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

4.02     Conditions to all Credit Extensions and Conversions and Continuations.
The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

 

(a)     The representations and warranties of the Company and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith, shall be
true and correct on and as of the date of such Credit Extension, conversion or
continuation, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)     No Default shall exist, or would result from such proposed Credit
Extension, conversion or continuation.

 

(c)     The Agent and, if applicable, the L/C Issuer or the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

 

 
63

--------------------------------------------------------------------------------

 

 

(d)     In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Agent would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

(e)     If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.16 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Agent.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

Article V.

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Agent and the Lenders that:

 

5.01     Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or licenses, except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03     Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

 

5.05     Financial Statements; No Material Adverse Effect.

 

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein. The Audited Financial Statements and the Company’s Form 10-K
filed with the SEC for the fiscal year ended January 2, 2016 show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness as required to be disclosed under the applicable
rules and regulations promulgated or approved by the SEC.

 

 

 
64

--------------------------------------------------------------------------------

 

 

(b)     The unaudited consolidated financial statements of the Company and its
Subsidiaries dated September 26, 2015, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject to the absence of footnotes
and to normal yearend audit adjustments.

 

(c)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

5.07     No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 

5.08     Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

 

5.09     Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10     Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, after giving effect to any self-insurance
compatible with the following standards, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Company or the applicable
Subsidiary operates.

 

 

 
65

--------------------------------------------------------------------------------

 

 

5.11     Taxes. The Company and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

5.12     ERISA Compliance.

 

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)     There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)     (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect; (iii) neither the Company nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

5.13     Subsidiaries. As of the Closing Date, the Company has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens. The Company
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.

 

5.14     Disclosure. The Company has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party in connection with any Loan Document to the Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

 

 
66

--------------------------------------------------------------------------------

 

 

5.15     Compliance with Laws. The Company, each Subsidiary and each other Loan
Party is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.16     Margin Regulations; Investment Company Act.

 

(a)     No Borrower is engaged nor will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of such Borrower only or of the
Company and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between such Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

 

(b)     None of any Borrower, any Person Controlling a Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.17     Taxpayer Identification Number; Other Identifying Information. The true
and correct U.S. taxpayer identification number of (i) the Company is set forth
on Schedule 10.02 and (ii) each subsidiary that is a Domestic Subsidiary and a
Guarantor on the Closing Date is set forth on Schedule 5.13.

 

5.18     Intellectual Property; Licenses, Etc.. . To the best knowledge of the
Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Company, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

5.19     OFAC. None of the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals or HMT’s Consolidated List of Financial Sanctions Targets
and the Investment Ban List or (iii) located, organized or resident in a
Designated Jurisdiction.

 

 

 
67

--------------------------------------------------------------------------------

 

 

5.20     Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in material compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions in which any of them conduct
business and have instituted and maintained policies and procedures designed to
promote and achieve material compliance with such laws.

 

Article VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Company shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:

 

6.01     Financial Statements. Deliver to the Agent for distribution by the
Agent to each Lender, of the following, in form and detail satisfactory to the
Agent and the Required Lenders:

 

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accounting firm of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of any material misstatement;

 

(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting the financial condition, results of operations,
shareholders equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

 

(c)     as soon as available, but in any event not later than the last Business
Day in February of each year, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of the Company and its Subsidiaries for such year.

 

6.02     Certificates; Other Information. Deliver to the Agent for distribution
to each Lender, of the following, in form and detail satisfactory to the Agent
and the Required Lenders:

 

(a)     concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or, if
any such Default shall exist, stating the nature and status of such event;

 

 

 
68

--------------------------------------------------------------------------------

 

 

(b)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;

 

(c)     promptly after any request by the Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;

 

(d)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the Agent
pursuant hereto; and

 

(e)     promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Agent or any Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent); provided that: (i) the
Company shall deliver paper copies of such documents to the Agent or any Lender
that requests the Company to deliver such paper copies until a written request
to cease delivering paper copies is given by the Agent or such Lender and (ii)
the Company shall notify the Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Company with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Company hereby acknowledges that (a) the Agent and/or the Bookrunner may,
but shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Company
or its securities) (each, a “Public Lender”). The Company hereby agrees that (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Agent, the L/C Issuer, the Bookrunner, and the Lenders to treat
Borrower Materials as not containing any material non-public information with
respect to the Company or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Agent and the Bookrunner shall be entitled to treat Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.” Notwithstanding the foregoing,
the Company shall not be under any obligation to mark Borrower Materials
“PUBLIC.”

 

 

 
69

--------------------------------------------------------------------------------

 

 

6.03     Notices. Promptly notify the Agent and each Lender:

 

(a)     of the occurrence of any Default;

 

(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws; and

 

(c)     the occurrence of any ERISA Event;

 

(d)     of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

6.05     Preservation of Existence, Etc. Preservation of Existence, Etc.. (a)
Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization, except (i)
in a transaction permitted by Section 7.04 or 7.05, and (ii) in the case of
Subsidiaries (other than Designated Borrowers), where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

 

 
70

--------------------------------------------------------------------------------

 

 

6.06     Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons.

 

6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws, and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

 

6.10     Inspection Rights. Permit representatives and independent contractors
of the Agent and each Lender to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Company and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, that when a Default exists the Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice.

 

6.11     Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
finance Permitted Acquisitions; (ii) for working capital, (iii) for capital
expenditures, (iv) to refinance certain Indebtedness existing on the Closing
Date and (v) for other general corporate purposes not in contravention of any
Law or of any Loan Document.

 

6.12     Guarantors. Notify the Agent at the time that any Person becomes a
Domestic Subsidiary (other than an Affected Domestic Subsidiary), and promptly
thereafter (and in any event within 30 days), cause such Person to (a) become a
Guarantor by executing and delivering the Agent a Joinder Agreement or such
other document as the Agent shall deem appropriate for such purpose, and (b)
deliver to the Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Agent.

 

 

 
71

--------------------------------------------------------------------------------

 

 

6.13     Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

Article VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01     Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a)     Liens pursuant to any Loan Document;

 

(b)     Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

 

(c)     Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)     Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
relating to such judgments;

 

 

 
72

--------------------------------------------------------------------------------

 

 

(i)     Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

(j)     Liens on assets of Foreign Subsidiaries (other than Designated
Borrowers) securing Indebtedness permitted under Section 7.03(f) and any
extensions, renewals and replacements thereof; provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.03(f), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any extension,
renewal or replacement of the obligations secured or benefited thereby is
permitted by Section 7.03(f);

 

(k)     any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into a Subsidiary in a
transaction permitted hereunder) prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated) and securing Indebtedness permitted
under Section 7.03(g); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or is so merged or consolidated), as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof other than as permitted by Section 7.03(g);
and

 

(l)     Liens not otherwise permitted under this Section 7.01 securing
Indebtedness outstanding in an aggregate principal amount not to exceed
$5,000,000.

 

7.02     Investments. Make any Investments, except:

 

(a)     Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

 

(b)     (i) Permitted Acquisitions and (ii) Investments in respect of any
Internal Restructuring;

 

(c)     Investments of the Company in any Guarantor which is a wholly-owned
Domestic Subsidiary and Investments of any Guarantor in the Company or in
another Guarantor which is a wholly-owned Subsidiary;

 

(d)     Investments of any Foreign Subsidiary in any other Foreign Subsidiary or
in the Company or any wholly-owned Guarantor;

 

(e)     Investments of the Company or any Guarantor in any Foreign Subsidiary;
provided, however, that such Investments to the extent made after the Closing
Date shall not at any time exceed 50% of Consolidated Net Worth at such time;

 

(f)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

 

 
73

--------------------------------------------------------------------------------

 

 

(g)     Guarantees permitted by Section 7.03; and

 

(h)     any other Investment; provided, however, that the aggregate outstanding
amount of all such Investments does not at any time exceed 15% of Consolidated
Net Worth (calculated as of the most recently ended fiscal quarter and
determined at the time of making such Investment by reference to the Company’s
financial statements most recently delivered pursuant to Section 6.01(a) or
(b));

 

it being understood that the Guarantee by the Company of obligations of
Subsidiaries that are permitted to be incurred under this Agreement shall not be
deemed Investments restricted by this Section 7.02.

 

7.03     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)     Indebtedness under the Loan Documents;

 

(b)     Indebtedness outstanding on the date hereof and listed on Schedule 7.03
hereto and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(c)     Guarantees of the Company or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Company or any Subsidiary;

 

(d)     obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person and not
for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(e)     Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed assets within the limitations set forth
in Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed 10% of Consolidated
Net Worth at such time (calculated as of the most recently ended fiscal quarter
and determined at the time of incurring such Indebtedness by reference to the
Company’s financial statements most recently delivered pursuant to Section
6.01(a) or (b));

 

(f)     Indebtedness of Foreign Subsidiaries in an aggregate amount not to
exceed $20,000,000 at any one time outstanding and any refinancings, refundings,
replacements, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
replacement, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, replacement, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder;

 

 

 
74

--------------------------------------------------------------------------------

 

 

(g)     Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder), or Indebtedness of any Person
that is assumed by the Company or any Subsidiary in connection with an
acquisition of property or assets by the Company or such Subsidiary in a
Permitted Acquisition, in an aggregate amount for all such Indebtedness not to
exceed $50,000,000 at any one time outstanding, and any refinancings,
refundings, replacements, renewals or extensions thereof; provided that such
Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such property or assets are acquired and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary (or such merger or consolidation) or such property or assets being
acquired; provided, further, in the event the aggregate amount of such
Indebtedness outstanding at the time of (and after giving pro forma effect to)
such acquisition of such Person is less than $50,000,000 (such differential, the
“Available Excess”), the amount of Indebtedness of such acquired Person (or the
amount of Indebtedness assumed by the Company or any Subsidiary in connection
with the acquisition of such Person) permitted hereunder may subsequently be
increased by up to the amount of the Available Excess (to the extent such
Available Excess still exists) so long as the aggregate amount of all
Indebtedness outstanding in reliance on this clause (g) does not exceed
$50,000,000; and

 

(h)     such additional unsecured Indebtedness incurred by the Company or any
Subsidiary as would not cause the Consolidated Leverage Ratio to exceed 3.25 to
1.0 as of the date of incurrence (calculated as of the most recently ended
fiscal quarter and determined, on a pro forma basis, at the time of incurring
such Indebtedness by reference to the Company’s financial statements most
recently delivered pursuant to Section 6.01(a) or (b)).

 

7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into, another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)     any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and further provided that (A) if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the continuing or surviving Person
and (B) if a Designated Borrower is merging with another Subsidiary, the
Designated Borrower shall be the continuing or surviving Person; and

 

(b)     any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution or otherwise), to the Company or to
another Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must also be a wholly-owned
Subsidiary, and further provided that (i) if the transferor of such assets is a
Guarantor, the transferee thereof must either be the Company or a Guarantor and
(ii) if the transferor of such assets is a Designated Borrower, the transferee
thereof must either be the Company, a Guarantor or a Designated Borrower;

 

7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

 

(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

 

 
75

--------------------------------------------------------------------------------

 

 

(b)     Dispositions of inventory in the ordinary course of business;

 

(c)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)     Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary, provided that (i) if the transferor of such property is
a Guarantor, the transferee thereof must either be the Company or a Guarantor
and (ii) if the transferor of such property is a Designated Borrower, the
transferee thereof must either be the Company, a Guarantor or a Designated
Borrower;

 

(e)     (i) Dispositions in connection with or in order to effect the Internal
Restructuring and (ii) Dispositions permitted by Section 7.04; and

 

(f)     additional Dispositions provided that (i) such additional Dispositions
shall not in any fiscal year exceed 15% of the Company’s consolidated assets as
of the beginning of such fiscal year, and (ii) no Default shall exist
immediately before or after giving effect thereto;

 

provided, however, that any Disposition pursuant to clauses (a) through (c) and
(f) shall be for fair market value.

 

7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)     each Subsidiary may make Restricted Payments to the Company and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Company and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests);

 

(b)     the Company and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common equity
interests of such Person; and

 

(c)     the Company may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash, provided that immediately
after giving effect to such proposed action, no Default shall exist.

 

To the extent the Company shall have purchased or otherwise acquired shares of
its capital stock pursuant to this Section 7.06, nothing herein shall prohibit
the cancellation or retirement by the Company of such shares.

 

7.07     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof.

 

 

 
76

--------------------------------------------------------------------------------

 

 

7.08     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Company and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries.

 

7.09     Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to the Company or any Guarantor or
to otherwise transfer property to the Company or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Company or (iii) of the Company
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) so long as such negative pledge is on
then-market terms and otherwise customary for such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person.

 

7.10     Margin Regulations. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11     [Reserved].

 

7.12     Financial Covenants.

 

(a)     Consolidated Leverage Ratio. Permit its Consolidated Leverage Ratio at
the end of any fiscal quarter to exceed 3.25:1.0. The Consolidated Leverage
Ratio will be calculated at the end of each fiscal quarter for which this
Agreement requires the Company to deliver financial statements, using the
results of the twelve month period ending with that fiscal quarter, it being
understood that to the extent any Acquisition shall have occurred during such
period, the Consolidated Leverage Ratio shall be calculated as if such
Acquisition occurred at the beginning of such period.

 

(b)     Consolidated Interest Coverage Ratio. Permit its Consolidated Interest
Coverage Ratio at the end of any fiscal quarter to be less than 3.00:1.0. The
Consolidated Interest Coverage Ratio will be calculated at the end of each
fiscal quarter for which this Agreement requires the Company to deliver
financial statements, using the results of the twelve month period ending with
that fiscal quarter.

 

7.13     Sanctions. Directly or indirectly, use any Credit Extension or the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Bookrunner, Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

 

7.14     Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 or other similar
anti-corruption legislation in other jurisdictions.

 

 

 
77

--------------------------------------------------------------------------------

 

 

Article VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)     Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan, or any L/C Obligation, or (ii) within three
days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any commitment or other fee due hereunder, or (iii) within five
days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)     Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11 or Article VII; or

 

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days or any default or event of default occurs under any other
Loan Document; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of a
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)     Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

 

 
78

--------------------------------------------------------------------------------

 

 

(f)     Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)     Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

(h)     Judgments. There is entered against the Company or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)     Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 

(k)     Change of Control. There occurs any Change of Control with respect to
the Company.

 

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

 

(a)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

 

 
79

--------------------------------------------------------------------------------

 

 

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)     require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d)     exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Agent or any Lender.

 

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Lenders and the L/C Issuer (including Attorney Costs
and amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (b) Cash Collateralize that
portion of the L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

 

 
80

--------------------------------------------------------------------------------

 

 

Article IX.

AGENT

 

9.01     Appointment and Authorization of the Agent. Each of the Lenders and the
L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent, the Lenders and the L/C Issuer and no Loan
Party shall have any rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

9.02     Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders or
to provide notice to or consent of the Lenders with respect thereto.

 

9.03     Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents and its duties shall be administrative in nature. Without limiting the
generality of the foregoing, the Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to the Company or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

 

Neither the Agent nor any of its Related Parties shall be liable for any action
taken or not taken by the Agent (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. Any such action
taken or failure to act pursuant to the foregoing shall be binding on all
Lenders. The Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the Agent by the
Company, a Lender or the L/C Issuer.

 

 

 
81

--------------------------------------------------------------------------------

 

 

Neither the Agent nor any of its Related Parties shall be responsible for or
have any duty or obligation to any Lender or participant or any other Person to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

 

9.04     Reliance by the Agent. The Agent shall be entitled to rely upon, and
shall be fully protected in relying and shall not incur any liability for
relying upon, any notice, request, certificate, communication, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall be fully protected in relying and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Agent may presume that such condition is satisfactory to
such Lender or the L/C Issuer unless the Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance, extension, renewal or increase of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05     Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub agents appointed by the Agent. The Agent shall
also be permitted from time to time to designate one of its Affiliates to
perform the duties to be performed by the Agent hereunder with respect to Loans
and Borrowings denominated in Alternative Currency. The Agent and any such sub
agent or Affiliate may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and Affiliate and
to the Related Parties of the Agent and any such sub agent and Affiliate, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the Agent.
The Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

9.06     Resignation of the Agent.

 

(a)     The Agent may at any time give notice of its resignation to the Lenders,
the L/C Issuer and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Agent meeting the qualifications set forth above, provided
that in no event shall any such successor Agent be a Defaulting Lender. Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.

 

 

 
82

--------------------------------------------------------------------------------

 

 

(b)     If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable Law, by notice in writing to the Company and such Person remove
such Person as Agent and, in consultation with the Company, appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Agent (other
than as provided in Section 3.07 and other than any rights to indemnity payments
or other amounts owed to the retiring or removed Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor. After the retiring or
removed Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Agent was acting as
Agent and (ii) after such resignation or removal for as long as any of them
continues to act in any capacity hereunder or under the other Loan Documents,
including (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Lenders and (B) in respect of any actions taken
in connection with transferring the agency to any successor Agent.

 

 

 
83

--------------------------------------------------------------------------------

 

 

(d)     Any resignation by Bank of America as Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. If
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Revolving Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Revolving Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

9.07     Non-Reliance on the Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

9.08     No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents, documentation agents or
co-agents shall have any powers, duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Agent, a Lender or the L/C Issuer hereunder.

 

9.09     Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on a Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise.

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and

 

 

 
84

--------------------------------------------------------------------------------

 

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer to authorize the Agent
to vote in respect of the claim of any Lender or the L/C Issuer in any such
proceeding.

 

9.10     Guaranty Matters. Each of the Lenders and the L/C Issuer irrevocably
authorize the Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. Upon request by the
Agent at any time, the Required Lenders will confirm in writing the Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10.

 

Article X.

MISCELLANEOUS

 

10.01     Amendments, Etc. Except as provided in Section 2.14 with respect to an
Incremental Term Loan Amendment, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

 

(a)     waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; provided, however, in the sole discretion of the Agent,
only a waiver by the Agent shall be required with respect to immaterial matters
or items specified in Section 4.01(a)(iii) or (iv) with respect to which the
Company has given assurances satisfactory to the Agent that such items shall be
delivered promptly following the Closing Date;

 

(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document, in each case without the written consent of each Lender (or, in
the case of the Agent, the Agent) directly affected thereby;

 

(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

 

 
85

--------------------------------------------------------------------------------

 

 

(e)     change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

 

(f)     amend Section 1.07 or the definition of “Alternative Currency” without
the written consent of each Revolving Lender;

 

(g)     change any provision of this Section or the definition of “Required
Lenders” without the written consent of each Lender;

 

(h)     release any Guarantor from the Guaranty without the written consent of
each Lender, except for (i) releases pursuant to Section 9.10, and (ii) the
release of any Guarantor neither the assets nor revenues of which represent a
material portion of the consolidated assets or revenues of the Company;

 

(i)     amend Section 2.16 or any other provision of this Agreement in any
manner that modifies the requirement that all Revolving Lenders must agree to
the addition of any Designated Borrowers without the consent of each Revolving
Lender; or

 

(j)     release the Company as a Guarantor of the Designated Borrowers without
the written consent of each Lender.

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent, the Swing Line Lender or the L/C
Issuer under this Agreement or any other Loan Document; (ii) Section 10.06(h)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; (including, without
limitation, any reduction in any fee, charge, expense, cost or other amount
payable to the Agent for its own account under this Agreement in any such
capacity); and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the respective parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects such Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Agent and the Company (x) to add one or more credit facilities to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the initial Term Loans, the Incremental Term Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and the Lenders. Furthermore, notwithstanding anything to the contrary
herein (i) the Agent may, with the consent of the Company only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency and (ii) if any amendment
to this Agreement is required solely to permit the designation of a Designated
Borrower in accordance with Section 2.16, then such amendment shall be effective
to the extent contained in the related Designated Borrower Joinder Agreement
that is executed by the Company, the applicable Applicant Borrower, the Agent
and each Revolving Lender.

 

 

 
86

--------------------------------------------------------------------------------

 

 

Notwithstanding any provision herein to the contrary the Agent and the Company
may amend, modify or supplement this Agreement or any other Loan Document to
cure or correct administrative errors or omissions, any ambiguity, omission,
defect or inconsistency or to effect administrative changes, and such amendment
shall become effective without any further consent of any other party to such
Loan Document so long as (i) such amendment, modification or supplement does not
adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (ii) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Agent shall not have received, within
five Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.

 

10.02     Notices; Effectiveness; Electronic Communication.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)     if to any Loan Party, the Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent, the Swing Line Lender, the L/C Issuer or the Company
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

 

 
87

--------------------------------------------------------------------------------

 

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agent
or any of its Related Parties (collectively, the “the Agent Parties”) have any
liability to the Company, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Company’s or the Agent’s transmission
of Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Company, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)     Change of Address, Etc. Each of the Company, the Agent, the L/C Issuer
and the Swing Line Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Company, the
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record (i)
an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

 

 

 
88

--------------------------------------------------------------------------------

 

 

(e)     Reliance by the Agent, the L/C Issuer and the Lenders. The Agent, the
L/C Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of a Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Borrower. All telephonic notices to and
other telephonic communications with the Agent may be recorded by the Agent, and
each of the parties hereto hereby consents to such recording.

 

10.03     No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
(including the imposition of the Default Rate) preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04     Expenses; Indemnity; Damage Waiver.

 

(a)     Costs and Expenses. The Company shall pay (i) all reasonable out of
pocket expenses incurred by the Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the Agent,
any Lender or the L/C Issuer (including the fees, charges and disbursements of
any counsel for the Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

 

 
89

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by the Company. The Company shall indemnify the Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable, out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Company or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s express obligations hereunder or under any
other Loan Document pursuant to a claim made by the Company or such other Loan
Party, if the Company or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)     Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof), the L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the unfunded Aggregate Revolving Commitments and the outstanding Loans, L/C
Obligations and participations therein of all Lenders at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them, provided, further
that, the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d)

 

 

 
90

--------------------------------------------------------------------------------

 

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

 

(f)     Survival. The agreements in this Section shall survive the resignation
of the Agent, the L/C Issuer and the Swing Line Lender, the replacement of any
Lender, the termination of the Term Loan Commitments, the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Agent, the L/C Issuer or any Lender, or the Agent,
the L/C Issuer or any Lender exercises its right of set off, and such payment or
the proceeds of such set off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set off had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

10.06     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder or thereunder without the prior written consent of the
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (f) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

 

 
91

--------------------------------------------------------------------------------

 

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitments and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, rights and obligations under this Agreement with respect to the
Loans or the Commitment assigned, except that this clause (ii) shall not apply
to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

 

 
92

--------------------------------------------------------------------------------

 

 

(A)     the consent of the Company (such consent not to be unreasonably withheld
or delayed; provided that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within five (5) Business Days after having received notice thereof) shall be
required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund;

 

(B)     the consent of the Agent, in its capacity as administrative agent (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignments in respect of (1) Revolving Loans or Revolving Commitments if such
assignment is to a Person that is not a Revolving Lender, an Affiliate of a
Revolving Lender or an Approved Fund with respect to a Revolving Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C)     the consents of the L/C Issuer and the Swing Line Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of Revolving Loans and Revolving Commitments.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Agent an Administrative Questionnaire.

 

(v)     No Assignment to Ineligible Institutions. No such assignment shall be
made to an Ineligible Institution.

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

 

 
93

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment)
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)     Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by any Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Agent, sell participations to any Person (other
than an Ineligible Institution) (each, a “Participant”), other than an
Ineligible Institution in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.08 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.08 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

 

 
94

--------------------------------------------------------------------------------

 

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f)     Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Agent and the Company (an “SPC”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the Agent as
is required under Section 2.12(b)(ii). Each party hereto hereby agrees that (i)
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of any Borrower under this Agreement (including its obligations under Section
3.04), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the applicable Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Company and the
Agent and with the payment of a processing fee in the amount of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

 

 
95

--------------------------------------------------------------------------------

 

 

(g)     Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Revolving
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (1) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (2) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07     Treatment of Certain Information; Confidentiality. Each of the Agent,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company. In addition, the
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

 

 

 
96

--------------------------------------------------------------------------------

 

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

10.08     Right of Set off. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Loan Party may be contingent or unmatured or are owed to a branch or office
or Affiliate of such Lender or the L/C Issuer different from the branch or
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of Section
2.15 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the Agent, the
L/C Issuer and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Agent a statement describing in reasonable detail the Obligations owing
to such Defaulting Lender as to which it exercised such right of setoff. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Company and the Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

 

 
97

--------------------------------------------------------------------------------

 

 

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the applicable Borrower. In determining whether
the interest contracted for, charged, or received by the Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10     Counterparts; Integration; Effectiveness. This Agreement and each of
the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Agent or the L/C Issuer
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Agent, the L/C Issuer or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payment pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

 

 
98

--------------------------------------------------------------------------------

 

 

(a)     the Company shall have paid (or caused a Designated Borrower to pay) to
the Agent the assignment fee (if any) specified in Section 10.06(b);

 

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)     such assignment does not conflict with applicable Laws; and

 

(e)     in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14     Governing Law; Jurisdiction; Etc...

 

(a)     GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS
TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)     SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

 

 
99

--------------------------------------------------------------------------------

 

 

(c)     WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Loan Party acknowledges
and agrees that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Company and its Affiliates, on the one hand, and the Agent, the Lenders and the
Bookrunner, on the other hand, and the Company is capable of evaluating and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agent, the Lenders and the
Bookrunner is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not , and will not
be acting as the financial advisor, agent or fiduciary, for he Company or any of
its Affiliates, stockholders, creditors or employees or any other Person; (i)
none of the Agent, the Lenders or the Bookrunner has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Company with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Agent, any
Lender or the Bookrunner has advised or is currently advising the Company or its
Affiliates on other matters) and none of the Agent, the Lenders or the
Bookrunner has any obligation to the Company or its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (ii) the Agent, the Lenders and
the Bookrunner and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Company and
its Affiliates, and none of the Agent, the Lenders or the Bookrunner has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Agent, the Lenders and the Bookrunner
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Company has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Agent, the Lenders and the Bookrunner with respect to any
breach or alleged breach of agency or fiduciary duty.

 

 

 
100

--------------------------------------------------------------------------------

 

 

10.17     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or the Agent,
as applicable, to identify the Loan Parties in accordance with the Act. Each
Loan Party shall, promptly following a request by the Agent or any Lender,
provide all documentation and other information that the Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

10.18     Time of the Essence. Time is of the essence in the Loan Documents.

 

10.19     Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Agent could purchase
the first currency with such other currency on the Business Day preceding that
on which final judgment is given. The obligation of each Borrower in respect of
any such sum due from it to the Agent or the Lenders hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Agent of any sum adjudged to be so due in the Judgment Currency,
the Agent may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Agent from the
applicable Borrower in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Agent or the Person to whom such obligation was owing against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the Agent in such currency, the Agent agrees to return the amount of any
excess to the applicable Borrower (or to any other Person who may be entitled
thereto under applicable law).

 

10.20     Electronic Execution of Assignments. Pay and discharge as the same
shall become due and payable, all its obligation The words “delivery,”
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Loan Document or any other document executed in connection herewith shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the Agent, or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary neither the Agent, the
L/C Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it and provided
further without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

 

 

 
101

--------------------------------------------------------------------------------

 

 

10.21     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Article XI.

GUARANTY

 

11.01     The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer and each other holder of Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

 

 
102

--------------------------------------------------------------------------------

 

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, (a)
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws, and (b) no Foreign Subsidiary or Affected Domestic Subsidiary
shall, directly or indirectly, be a Guarantor of or pledgor to secure, the
Obligations, nor shall the Equity Interests of any such Subsidiary in excess
of 65% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such  Subsidiary as determined for United States
federal income tax purposes to be treated as a deemed dividend to such
 Subsidiary’s United States parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) be pledged as collateral to secure the Obligations.

 

11.02     Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Company or any other Loan Party for amounts paid under
this Article XI until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

 

(a)

at any time or from time to time, without notice to any Guarantor, the time for
any performance of or compliance with any of the Obligations shall be extended,
or such performance or compliance shall be waived;

 

 

(b)

any of the acts mentioned in any of the provisions of any of the Loan Documents
or other documents relating to the Obligations shall be done or omitted;

 

 

(c)

the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

 

(d)

any Lien granted to, or in favor of, the Agent or any other holder of the
Obligations as security for any of the Obligations shall fail to attach or be
perfected; or

 

 

 
103

--------------------------------------------------------------------------------

 

 

 

(e)

any of the Obligations shall be determined to be void or voidable (including for
the benefit of any creditor of any Guarantor) or shall be subordinated to the
claims of any Person (including any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any other holder of the
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

11.03     Reinstatement.

 

The obligations of each Guarantor under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Agent and each other holder of the Obligations on demand for all reasonable
costs and expenses (including the fees, charges and disbursements of counsel)
incurred by the Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

 

11.04     Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.

 

11.05     Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Agent and the other holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as specified in Section 11.02 (and shall be deemed to have
become automatically due and payable in the circumstances specified in Section
11.02) for purposes of Section 11.01 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.

 

11.06     Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 11.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this Section
11.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated. For purposes of this Section 11.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Obligations of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment; and (c)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment. This Section 11.06 shall not
be deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Law against any Borrower in
respect of any payment of Obligations.

 

 

 
104

--------------------------------------------------------------------------------

 

 

11.07     Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

[Signature Pages Follow]

 

 

 
105

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

  

BORROWER:

LITTELFUSE, INC.,

 

  a Delaware corporation  

 

 

 

 

 

By:

/s/ Philip G. Franklin

 

 

Name: 

Philip G. Franklin

 

 

Title:

Executive Vice President and Chief Financial Officer

 

      

 

GUARANTOR:

Littelfuse Commercial Vehicle LLC,

 

  a Delaware limited liability company  

 

 

 

 

 

By:

/s/ Philip G. Franklin

 

 

Name: 

Philip G. Franklin

 

 

Title:

Manager

 

 

 

 

Symcom, Inc.,

 

  a South Dakota corporation  

 

 

 

 

 

By:

/s/ Philip G. Franklin

 

 

Name: 

Philip G. Franklin

 

 

Title:

Vice President and Treasurer

 

 

 

  ssac, LLC,  

 

a South Dakota limited liability company

 

 

 

 

 

 

By:

/s/ Philip G. Franklin

 

 

Name: 

Philip G. Franklin

 

 

Title:

Vice President and Treasurer

 

 

 

 

sc building, LLC,

 

  a South Dakota limited liability company  

 

 

 

 

 

By:

/s/ Philip G. Franklin

 

 

Name: 

Philip G. Franklin

 

 

Title:

Vice President and Treasurer

 

 

 

 

lfus llc,

 

  a Delaware limited liability company  

 

 

 

 

 

By:

/s/ Philip G. Franklin

 

 

Name:

Philip G. Franklin

 

 

Title:

Manager

 

 

 


--------------------------------------------------------------------------------

 

            

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

  as Administrative Agent  

 

 

 

 

 

By:

/s/ Darleen R. DiGrazia

 

 

Name: 

Darleen R. DiGrazia

 

 

Title:

Vice President

 

 

 

 


--------------------------------------------------------------------------------

 

                

LENDERS:

BANK OF AMERICA, N.A.,

 

  as a Lender, Swing Line Lender and L/C Issuer  

 

 

 

 

 

By:

/s/ Carlos Morales

 

 

Name: 

Carlos Morales

 

 

Title:

SVP

 

 

 

 


--------------------------------------------------------------------------------

 

   

 

JPMORGAN CHASE BANK, N.A.,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Suzanne Ergastolo

 

 

Name: 

Suzanne Ergastolo

 

 

Title:

Executive Director

 

 

 

 


--------------------------------------------------------------------------------

 

  

 

BMO HARRIS BANK, N.A.,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Joshua Hovermale

 

 

Name: 

Joshua Hovermale

 

 

Title:

Vice President

 

 

 

 


--------------------------------------------------------------------------------

 

  

 

PNC BANK, NATIONAL ASSOCIATION,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Kristin Lenda

 

 

Name: 

Kristin Lenda

 

 

Title:

Senior Vice President

 

 

 

 


--------------------------------------------------------------------------------

 

  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Edmund H. Lester

 

 

Name: 

Edmund H. Lester

 

 

Title:

Senior Vice President

 

 

 

 


--------------------------------------------------------------------------------

 

  

 

BRANCH BANKING AND TRUST COMPANY,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Kurt W. Anstaett

 

 

Name: 

Kurt W. Anstaett

 

 

Title:

Senior Vice President

 

 

 

 


--------------------------------------------------------------------------------

 

  

 

KEYBANK NATIONAL ASSOCIATION,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Marcel Fournier

 

 

Name: 

Marcel Fournier

 

 

Title:

Vice President

 

 

 

 


--------------------------------------------------------------------------------

 

  

 

THE NORTHERN TRUST COMPANY,

 

  as a Lender  

 

 

 

 

 

By:

/s/ Brittany F. Mondane

 

 

Name: 

Brittany F. Mondane

 

 

Title:

Second Vice President

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

 

COMMITMENTS

 



 

Lender

Revolving Commitment

Applicable Percentage of Revolving Commitment

Term Loan Commitment

Applicable Percentage of Term Loan Commitment

Bank of America, N.A.

$131,428,571.43

22.857142857%

$28,571,428.57

22.857142856%

JPMorgan Chase Bank, N.A.

$106,785,714.29

18.571428572%

$23,214,285.71

18.571428568%

BMO Harris Bank, N.A.

$73,928,571.43

12.857142857%

$16,071,428.57

12.857142856%

PNC Bank, National Association

$73,928,571.43

12.857142857%

$16,071,428.57

12.857142856%

Wells Fargo Bank, National Association

$73,928,571.43

12.857142857%

$16,071,428.57

12.857142856%

Branch Banking and Trust Company

$53,392,857.14

9.285714285%

$11,607,142.86

9.285714288%

KeyBank National Association

$36,964,285.71

6.428571428%

$8,035,714.29

6.428571432%

The Northern Trust Company

$24,642,857.14

4.285714285%

$5,357,142.86

4.285714288%

TOTAL

$575,000,000.00

100.000000000%

$125,000,000.00

100.000000000%



 

 

 

 
 

--------------------------------------------------------------------------------

 

 

  

SCHEDULE 2.03

 

EXISTING LETTERS OF CREDIT

  



Letter of Credit Number

Issuing Bank

Beneficiary

Amount

Expiry Date

7412378

Bank of America, N.A. 

Pacific Employers Insurance Company 

$15,000.00

12/31/2016

7412377

Bank of America, N.A.

Federal Insurance  Company

$50,000.00

12/31/2016

3092354

Bank of America, N.A.

National Union Fire Insurance Company of Pittsburgh, PA

$42,812.00

12/31/2016



 

 

 

 
 

--------------------------------------------------------------------------------

 

 

  

SCHEDULE 5.13

  



SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS



 



Part (a).Subsidiaries.

     

SUBSIDIARIES

JURISDICTION OF INCORPORATION

% OWNERSHIP

US Taxpayer ID #

Littelfuse S de RL de CV

Mexico

100%

 

LF Consorcio S de RL de CV

Mexico

100%

 

Littelfuse Mexico Distribution S de RL de CV

Mexico

100%

 

Littelfuse Da Amazonia, Ltda.

Brazil

100%

 

Littelfuse Commercial Vehicle LLC

United States

100%

20-8078739

Cole Hersee S de RL de CV

Mexico

100%

 

Startco Engineering ULC

Canada

100%

98-0616511

Startco Canada LP

Canada

100%

98-1081439

LFUS LLC

United States

100%

90-0898620

Littelfuse Mexico Holding LLC

United States

100%

39-1128574

Productos Electromecanicos BAC, S de RL de CV

Mexico

100%

 

SymCom, Inc.

United States

100%

46-0322814

SSAC, LLC

United States

100%

27-2480135

SC Building, LLC

United States

100%

27-4094500

Accel AB

Sweden

100%

 

Accel Elekronika UAB

Lithuania

100%

 

Littelfuse Selco A/S

Denmark

100%

 

Littelfuse, B.V.

Netherlands

100%

 

Littelfuse Holding B.V.

Netherlands

100%

 

Littelfuse Netherland CV

Netherlands

100%

98-1081473

Littelfuse Asia Technology CV

Netherlands

100%

 

Littelfuse Mexico Manufacturing B.V.

Netherlands

100%

855124672

Littelfuse Holding II B.V.

Netherlands

100%

98-1081406

Littelfuse Holding III B.V.

Netherlands

100%

 

Littelfuse Holding IV B.V.

Netherlands

100%

98-1081491

Littelfuse Holding Ltd.

Netherlands

100%

98-1081379

Littelfuse Asia Holding BV

Netherlands

100%

 

Littelfuse Asia Sales BV

Netherlands

100%

 

Littelfuse GmbH

Germany

100%

98-4028916

Littelfuse Holding GmbH

Germany

100%

98-0428915

LF Europe GmbH

Germany

100%

 

H.I. Verwaltungs GmbH

Germany

100%

 

Hamlin Electronics Europe Limited

United Kingdom

100%

 

Hamlin Electronics GmbH

Germany

100%

 

Hamlin RO S.r.l.

Romania

100%

 

Littelfuse Italian Holdings S.r.l.

Italy

100%

 

Littelfuse Italy S.r.l.

Italy

100%

 

Littelfuse France S.A.S.

France

100%

 

Littelfuse Concord Semiconductor, Inc.

Taiwan

100%

 

Concord Semiconductor (Wuxi) Company

Peoples Republic of China

100%

98-0504329

Littelfuse Far East Pte Ltd.

Singarpore

100%

 

Littelfuse HK Limited

Hong Kong

100%

 

Littelfuse Phils Inc.

Philippines

100%

 

Suzhou Littelfuse OVS Ltd.

Peoples Republic of China

100%

 



 



Part (b).Other Equity Investments.

     

ENTITY

JURISDICTION OF INCORPORATION

% OWNERSHIP

 

Polytronics Technology Corporation

Taiwan

7.20%

  Monolith Semiconductor Inc. United States 12.00%  



 

 

 

 
 

--------------------------------------------------------------------------------

 

 

   

SCHEDULE 7.01

 

EXISTING LIENS

 

None.

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

None.

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 10.02

 

ADDRESSES FOR NOTICES

 

 

LOAN PARTIES:

 

LITTELFUSE, INC.

8755 W. Higgins Road

Chicago, Illinois 60631

Attn:     Assistant Treasurer

Telephone:     773-628-0833

Facsimile:     847-512-0340

Electronic Mail:     lkondrat@littelfuse.com

Website Address:      www.littelfuse.com

U.S. Taxpayer Identification Number:     36-3795742

 

 

AGENT:

 

BANK OF AMERICA, N.A.

 

Agent & Swingline Lender Office:   
(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Attention: Arlene Minor

Phone:  972-338-3807

Fax:  214-290-9412

Electronic Mail:     arlene.l.minor@baml.com

 

Remittance Instructions:

Bank of America

New York NY

ABA 026009593

Acct # 1292000883

Acct Name: Credit Services-Dallas

Ref: Littelfuse, Inc

 

LC Issuer’s Office:

(For fee payments due LC Issuer only and new LC requests and amendments):

Trade Operations
Bank of America

1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Telephone: 570.496.9619

Telecopier: 1.800.755.8740

Electronic Mail: tradeclientserviceteamus@baml.com

 

Remittance Instructions:

Bank of America, N.A. Charlotte, NC

ABA #: 026-009-593 New York, NY

Account #: 04535-883980

Attn: Scranton Standby

Ref: Littelfuse, Inc & LC #

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 10.02 (cont.)

Other Notices as Agent: 

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)

Bank of America

900 W TRADE ST

Mail Code: NC1-026-06-03
Charlotte NC 28255-0001

Attention: Kyle D Harding

Telephone: 980.275-6132

Telecopier: 704-719-5215

Electronic Mail: kyle.d.harding@baml.com

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:__________, ____

To:     Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 4, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Littelfuse, Inc. (“Company”), the Designated
Borrowers party thereto, the Guarantors party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Agent.

 

The undersigned hereby requests (select one):

 

A Borrowing of Loans

 

A conversion or continuation of Loans

 

1.     On                                     (a Business Day).

 

2.     In the amount of $                         .

 

3.     Comprised of                               .

 

[Type of Loan requested]

 

4.     In respect of a [Revolving Borrowing][Term Loan Borrowing]

 

5.     In the following currency:                    .

 

6.     For Eurocurrency Rate Loans: with an Interest Period of ___ months.

 

[The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(a) of the Credit Agreement.]

 

LITTELFUSE, INC.,
a Delaware corporation

 

By:                                                            

Name:                                                       

Title:                                                         

 

 

 

 

 
 A-1
Form of Loan Notice

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:__________, _____

 

To:     Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 4, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Littelfuse, Inc., a Delaware corporation
(“Company”), the Designated Borrowers party thereto, the Guarantors party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Agent.

 

The undersigned hereby requests a Swing Line Loan:

 

1.     On                                     (a Business Day).

 

2.     In the amount of $                          .

 

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Credit Agreement.

 

LITTELFUSE, INC.,
a Delaware corporation

 

By:                                                           

Name:                                                      

Title:                                                         

 

 

 

 
 B-1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C-1

 

FORM OF REVOLVING LOAN NOTE

 

[__________], 20__

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to the
order of [LENDER] or registered assigns (“Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined) the principal amount
of each Revolving Loan from time to time made by Lender to Borrower under that
certain Credit Agreement, dated as of March 4, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Company, the Designated Borrowers party thereto, the Guarantors
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Agent.

 

Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to Agent
for the account of Lender in the currency in which such Revolving Loan was
denominated and in Same Day Funds at Agent’s Office for such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Revolving Loan Note is one of the Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Revolving Loan
Note is also entitled to the benefits of the Guaranty, if any. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Revolving Loan
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Revolving Loans made by Lender shall be
evidenced by one or more loan accounts or records maintained by Lender in the
ordinary course of business. Lender may also attach schedules to this Revolving
Loan Note and endorse thereon the date, amount, currency and maturity of its
Revolving Loans and payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Loan Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[BORROWER]

 

By:                                                             

Name:                                                        

Title:                                                          

 

 

 
 C-1-1
Form of Revolving Loan Note

--------------------------------------------------------------------------------

 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 



Date

 

Type of

Loan Made

 

Currency and

Amount of Loan Made

 

End of

Interest Period

 

Amount of Principal or Interest Paid This Date

 

Outstanding Principal Balance This Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
             



 

 

 

 

 
C-1-2
Form of Revolving Loan Note
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C-2

 

FORM OF TERM LOAN NOTE

 

[__________], 20__

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to the
order of [LENDER] or registered assigns (“Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined) the principal amount
of each Term Loan made by Lender to Borrower under that certain Credit
Agreement, dated as of March 4, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Company, the Designated Borrowers party thereto, the Guarantors party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Agent.

 

Borrower promises to pay interest on the unpaid principal amount of each Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to Agent for the
account of Lender in the currency in which such Term Loan was denominated and in
Same Day Funds at Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Term Loan Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Loan Note is also
entitled to the benefits of the Guaranty, if any. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Term Loans made by Lender shall be evidenced by one or
more loan accounts or records maintained by Lender in the ordinary course of
business. Lender may also attach schedules to this Term Loan Note and endorse
thereon the date, amount, currency and maturity of its Term Loans and payments
with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

LITTELFUSE, INC.,
a Delaware corporation

 

By:                                                            

Name:                                                       

Title:                                                         

 

 

 
 C-2-1
Form of Term Loan Note

--------------------------------------------------------------------------------

 

 

 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 



Date

 

Type of

Loan Made

 

End of

Interest Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal Balance

This Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                 



 

 

 

 

 
 C-2-2
Form of Term Loan Note

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                                     ,

 

To:     Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 4, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Littelfuse, Inc. (“Company”), the Designated
Borrowers party thereto, the Guarantors party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ________________ of Company, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to Agent on behalf
of Company, and that:

 

[Use following for fiscal year-end financial statements]

 

1.     Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of Company ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

 

[Use following for fiscal quarter-end financial statements]

 

1.     Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.     The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Company during the accounting period covered by the attached financial
statements.

 

3.     A review of the activities of Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Company performed and observed all its Obligations
under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

–or–

 

 

 

 
 D-1
Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

 

4.     The representations and warranties of the Company contained in Article V
of the Credit Agreement, or which are contained in any document furnished at any
time under or in connection with the Loan Documents, are true and correct on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

5.     The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ______________, _____________.

 

LITTELFUSE, INC.,
a Delaware corporation

 

By:                                                            

Name:                                                       

Title:                                                         

 

 

 
D-2
Form of Compliance Certificate
 

--------------------------------------------------------------------------------

 

 

 

For the Quarter/Year ended     (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

 



Section 7.12(a) – Consolidated Leverage Ratio.

A.

Consolidated Funded Indebtedness at Statement Date:

$

__________ B.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

$

__________   1.

Consolidated Net Income for Subject Period:

$

__________   2.

Consolidated Interest Charges for Subject Period

$

__________   3.

Provision for income taxes for Subject Period:

$

__________   4.

Depreciation expenses for Subject Period:

$

__________   5.

Amortization expenses for Subject Period:

$

__________   6.

Non-cash reductions of Consolidated Net Income for Subject Period:

$

__________   7.

[Non-cash U.S. Pension wind-up and settlement costs of $30,800,000 incurred
during the quarter ended September 26, 2015]

$

__________   8.

[Reed switch manufacturing transfer costs for the four consecutive fiscal
quarter period ended December 31, 2016 in an aggregate amount not to exceed
$4,000,000]

$

__________   9.

[Expenses, including for professional services, integration and restructuring,
incurred by the Company in connection with its acquisition of the TE
Connectivity Circuit Protection Business between the Closing Date and April 1,
2017, in an aggregate amount not to exceed $20,000,000]

$

__________   10.

Non-cash additions to Consolidated Net Income for Subject Period:

$

    11.

Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10):

$

  C.

Ratio (Line I.A. ÷ Line I.B.11): __________to 1.0

$

______ to 1.0



 



Maximum Required Consolidated Leverage Ratio: 3.25:1.0

         

Section 7.12(b) – Consolidated Interest Coverage Ratio.

    A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”) (Line I.B.11):

$

__________ B.

Consolidated Interest Charges for Subject Period:

$

__________ C.

Ratio (Line II.A ÷ Line II.B)

$

______ to 1.0    

Minimum Required: 3.00 to 1.0

   



 

 

 

 
D-3
Form of Compliance Certificate
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).3 [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities5) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

 

 

 

--------------------------------------------------------------------------------

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 Include all applicable subfacilities.

 

 

 

 
 E-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 



1.

Assignor[s]:

___________________________

 

     

___________________________

 

 

2.

Assignee[s]:

___________________________

 

     

___________________________

 

   

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower(s):

 

Littelfuse, Inc., a Delaware corporation and certain of its subsidiaries

 

4.

Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement

 

5.

Credit Agreement: Credit Agreement, dated as of March 4, 2016, among Littelfuse,
Inc., the Designated Borrowers party thereto, the Guarantors party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as Agent,
Swing Line Lender and L/C Issuer

6.

Assigned Interest[s]:

 

Assignor[s]6

 

Assignee[s]7

 

Facility

Assigned8

 

Aggregate

Amount of

Commitment

for all Lenders9

 

Amount of

Commitment

Assigned

 

Percentage

Assigned of

Commitment10

 

       

$

$

%

       

$

$

%

       

$

$

%

 



 

[7.     Trade Date:      ]11

 

Effective Date:                , 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

 

 

 

--------------------------------------------------------------------------------

 

6 List each Assignor, as appropriate.

7 List each Assignee, as appropriate.

8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term Loan Commitment”, etc.).

9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 
 E-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:                                                                 

Title:                                                              

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:                                                                  

Title:                                                              

 

[Consented to and] Accepted:

 

BANK OF AMERICA, N.A.,

as Agent

 

By:                                                                      

Title:

 

[Consented to:]12

[BANK OF AMERICA, N.A.,

as Swing Line Lender

 

By:                                                                      

Title:]

 

[BANK OF AMERICA, N.A.,

as L/C Issuer

 

By:                                                                      

Title:]

 

[LITTELFUSE, INC., a Delaware corporation]

 

By:                                                                      

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

12 To be added only if the consent of Company and/or other parties (e.g. the
provider of Swing Line Loans, the issuer of Letters of Credit) is required by
the terms of the Credit Agreement.

 

 

 
 E-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.     Representations and Warranties.

 

1.1.     Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.     Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.     Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

 

 

 
 E-4
Annex 1 to Form of Assignment and Assumption Agreement

--------------------------------------------------------------------------------

 

 

 

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 
 E-5
Annex 1 to Form of Assignment and Assumption Agreement

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Agreement”), dated as of _____________, 20__, is by
and between _____________________, a ___________________ (the “Subsidiary”), and
BANK OF AMERICA, N.A., in its capacity as Agent under that certain Credit
Agreement (as it may be amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), dated as of March 4, 2016, by and among
LITTELFUSE, INC., a Delaware corporation (the “Company”), the Designated
Borrowers, the Guarantors, the Lenders and Bank of America, N.A., as Agent. All
of the defined terms in the Credit Agreement are incorporated herein by
reference.

 

The Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

 

Accordingly, the Subsidiary hereby agrees as follows with the Agent, for the
benefit of the Lenders:

 

1.     The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Agent, as provided in Article XI of the Credit Agreement, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, a mandatory cash collateralization
or otherwise) strictly in accordance with the terms thereof.

 

2.     The address of the Subsidiary for purposes of all notices and other
communications is ____________________, ____________________________, Attention
of ______________ (Facsimile No. ____________).

 

3.     The Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by the Subsidiary under Article XI of the Credit Agreement upon the
execution of this Agreement by the Subsidiary.

 

4.     This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

 

5.     This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 
 F-1
Form of Joinder Agreement

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Subsidiary has caused this Agreement to be duly executed
by its authorized officers, and the Agent, for the benefit of the Lenders, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.

 

[SUBSIDIARY]

 

By:                                                                       

Name:                         

Title:                         

 

Acknowledged and accepted:          

 

BANK OF AMERICA, N.A.,

as Agent

 

By:                                                                       

Name:                         

Title:                         

 

 

 

 
 F-2
Form of Joinder Agreement

--------------------------------------------------------------------------------

 

 

 

Schedule 1

TO FORM OF JOINDER AGREEMENT

 

[Chief Executive Office, Tax Identification Number, Organization Identification
Number

and Chief Place of Business of Subsidiary]

 

 

 

 
 F-3
Form of Joinder Agreement

--------------------------------------------------------------------------------

 

 

  

EXHIBIT G

  

[RESERVED]



 

 

 
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT H

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated ________________, 20___ (this “Supplement”),
by and among each of the signatories hereto, to the Credit Agreement, dated as
of March 4, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Littelfuse, Inc. (the “Company”),
the Designated Borrowers party thereto, the Guarantors party thereto, the
Lenders party thereto and Bank of America, N.A., as administrative agent (in
such capacity, the “Agent”).

 

W I T N E S S E T H

 

HEREAS, pursuant to Section 2.14 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;

 

WHEREAS, the Company has given notice to the Agent of its intention to [increase
the Aggregate Revolving Commitments] [and] [enter into a tranche of Incremental
Term Loans] pursuant to such Section 2.14; and

 

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.     The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Commitment increased by $[___________], thereby making the
aggregate amount of its total Revolving Commitments equal to $[__________]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[___________] with respect thereto].

 

2.     The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.     Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

4.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

5.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

 

 

 
 H-1
Form of Increasing Lender Supplement

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

 

By:                                                                               
  
Name:
Title:

 

Accepted and agreed to as of the date first written above:

 

LITTELFUSE, INC.,
a Delaware corporation

 

By:                                                                   
Name:
Title:

 

Acknowledged as of the date first written above:

 

BANK OF AMERICA, N.A.,
as Agent

 

By:                                                                    
Name:
Title:

 

 

 

 

 
 H-2
Form of Increasing Lender Supplement

--------------------------------------------------------------------------------

 

 

 

EXHIBIT I

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated ____________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
March 4, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Littelfuse, Inc. (the “Company”),
the Designated Borrowers party thereto, the Guarantors party thereto, the
Lenders party thereto and Bank of America, N.A., as administrative agent (in
such capacity, the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.14 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Agent, by executing and
delivering to the Company and the Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.     The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[___________]]
[and] [a commitment with respect to Incremental Term Loans of $[___________]].

 

2.     The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

3.     The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows: [___________]

 

4.     The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

 

 

 
 I-1
Form of Augmenting Lender Supplement

--------------------------------------------------------------------------------

 

 

 

5.     Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

6.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

7.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

 

 

 
 I-2
Form of Augmenting Lender Supplement

--------------------------------------------------------------------------------

 

 

  

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

 

By:                                                                        
Name:
Title:

 

Accepted and agreed to as of the date first written above:

 

LITTELFUSE, INC.,
a Delaware corporation

 

By:                                                                        
Name:
Title:

 

Acknowledged as of the date first written above:

 

BANK OF AMERICA, N.A.,
as Agent

 

By:                                                                         
Name:
Title:

 

 

 

 
I-3
Form of Augmenting Lender Supplement
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT J

 

FORM OF DESIGNATED BORROWER REQUEST

 

Date: ___________, _____

 

 



To:

Bank of America, N.A., as Agent



 

Ladies and Gentlemen:

 

This Designated Borrower Request is made and delivered pursuant to Section 2.16
of that certain Credit Agreement, dated as of March 4, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Littelfuse, Inc., a Delaware corporation (the “Company”), the Designated
Borrowers party thereto, the Guarantors party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Agent.

 

Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Agent and the Lenders that the
Designated Borrower is a wholly owned Foreign Subsidiary of the Company.

 

The documents required to be delivered to the Agent under Section 2.16 of the
Credit Agreement will be furnished to the Agent in accordance with the
requirements of the Credit Agreement.

 

The true and correct unique identification number that has been issued to the
Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:

 



Identification Number

Jurisdiction of Organization

   



 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Loans that are Eurocurrency Rate Loans under the Credit
Agreement, and understand, acknowledge and agree that neither the Designated
Borrower nor the Company on its behalf shall have any right to request any
Revolving Loans until, unless otherwise agreed by the Agent, the date that is
five Business Days after the effective date designated by the Agent and each
Revolving Lender, in a Designated Borrower Joinder Agreement delivered to the
Company pursuant to Section 2.16 of the Credit Agreement.

 

This Designated Borrower Request shall constitute a Loan Document under the
Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS DESIGNATED BORROWER REQUEST AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[signature page follows]

 

 

 
 J-1
Form of Designated Borrower Request

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

[DESIGNATED BORROWER]

 

 

By:                                                                 

Name:

Title:

 

LITTELFUSE, INC.,

a Delaware corporation

 

 

By:                                                                  

Name:

Title:

 

 

 

 

 

 

 
 J-2
Form of Designated Borrower Request

--------------------------------------------------------------------------------

 

 

 

EXHIBIT K

 

FORM OF DESIGNATED BORROWER JOINDER AGREEMENT

 

Date: ___________, _____

 

 

To:     Littelfuse, Inc.

 

To:     The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Joinder Agreement is executed and delivered pursuant to
Section 2.16 of that certain Credit Agreement, dated as of March 4, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Littelfuse, Inc., a Delaware corporation (the “Company”), the
Designated Borrowers party thereto, the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Agent.

 

The parties hereto hereby confirm that from and after the date hereof, [Name of
Designated Borrower] (the “New Designated Borrower”) shall be bound by all of
the terms, provisions and conditions applicable to the Borrowers contained in
the Credit Agreement. The New Designated Borrower confirms its acceptance of,
and consents to, all representations and warranties, covenants, and other terms
and provisions of the Credit Agreement.

 

Effective as of the date hereof, the New Designated Borrower shall be a
Designated Borrower and be permitted to receive Revolving Loans that are
Eurocurrency Rate Loans on the terms and conditions set forth in the Credit
Agreement [and herein]13 and shall otherwise be a Borrower for all purposes of
the Credit Agreement; provided that no Loan Notice may be submitted by or on
behalf of the New Designated Borrower until, unless otherwise agreed by the
Agent, the date that is five Business Days after the date hereof.

 

The additional terms and conditions applicable to extensions of credit to the
New Designated Borrower shall be:

 

[Insert applicable terms and conditions.]

 

 

This Designated Borrower Joinder Agreement shall constitute a Loan Document
under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS DESIGNATED BORROWER REQUEST AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

 

13 Include bracketed language if additional terms and conditions apply.

 

 

 

 
 K-1
Form of Designated Borrower Joinder Agreement

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,
as Agent


By: _________________________________
Title:________________________________

 

 

[NEW DESIGNATED BORROWER]

 

 

By:                                                                          
   

Name:

Title:

 

LITTELFUSE, INC.,

a Delaware corporation

 

 

By:                                                                                

Name:

Title:

 

 

 
 K-2
Form of Designated Borrower Joinder Agreement

--------------------------------------------------------------------------------

 

 

 

EXHIBIT L

 

FORM OF NOTICE OF LOAN PREPAYMENT

 



TO:

Bank of America, N.A., as [Agent][Swing Line Lender]



 



RE:

Credit Agreement, dated as of March 4, 2016, by and among Littelfuse, Inc., a
Delaware corporation (the “Company”), the Designated Borrowers, the Guarantors,
the Lenders and Bank of America, N.A., as Agent, Swing Line Lender and L/C
Issuer (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)



 



DATE:

[Date]



 

 

The undersigned Borrower hereby notifies the Agent that on _____________     14
pursuant to the terms of Section 2.05 (Prepayments) of the Credit Agreement, the
undersigned Borrower intends to prepay/repay the following Loans as more
specifically set forth below:

 

Optional prepayment of [Revolving][Term] Loans in the following amount(s):

 

     Base Rate Loans: $                        15

 

     Eurocurrency Rate Loans: $                      16

In the following Alternative Currency:          

Applicable Interest Period:               

 

Optional prepayment of Swing Line Loans in the following amount:

     $                    17

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

--------------------------------------------------------------------------------

 

14 Specify date of such prepayment.

15 (or if less, the entire principal amount thereof outstanding).

16 00,000 in excess thereof (or if less, the entire principal amount thereof
outstanding).]

17 ine Loans shall be in a principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof (or if less, the entire principal amount thereof
outstanding).

 

 

 
 L-1
Form of Notice of Loan Prepayment

--------------------------------------------------------------------------------

 

 

 

[BORROWER]

 

By:                                                                    

Name:                                                               

Title:                                                                 

 

 

 

 
 L-2
Form of Notice of Loan Prepayment

--------------------------------------------------------------------------------

 

 

 

EXHIBIT M-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 4, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Littelfuse, Inc., a Delaware corporation (the “Company”), the
Designated Borrowers party thereto, the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Company as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Company with a certificate of
its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Agent, and (2) the undersigned shall have at all times
furnished the Company and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                                  

Name:                                                             

Title:                                                               

 

Date:                                      , 20___

 

 

 

 
M-1
Form of U.S. Tax Compliance Certificates
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT M-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 4, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Littelfuse, Inc., a Delaware corporation (the “Company”), the
Designated Borrowers party thereto, the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                                                 

Name:                                                            

Title:                                                              

 

Date:                                   , 20___

 

 

 

 
 M-2
Form of U.S. Tax Compliance Certificates

--------------------------------------------------------------------------------

 

 

 

EXHIBIT M-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 4, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Littelfuse, Inc., a Delaware corporation (the “Company”), the
Designated Borrowers party thereto, the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                                                     

Name:                                                                

Title:                                                                  

 

Date:                                   , 20___

 

 

 

 
 M-3
Form of U.S. Tax Compliance Certificates

--------------------------------------------------------------------------------

 

 

 

EXHIBIT M-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 4, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Littelfuse, Inc., a Delaware corporation (the “Company”), the
Designated Borrowers party thereto, the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Company with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Agent, and (2) the undersigned shall have at all times
furnished the Company and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                                   

Name:                                                              

Title:                                                                

 

Date:                                   , 20___

 

 

 

M-4

Form of U.S. Tax Compliance Certificates